 

Exhibit 10.14

OFFICE LEASE

BY AND BETWEEN

DWF III GATEWAY, LLC,

a Delaware limited liability company,

as Landlord

And

TOBIRA THERAPEUTICS, INC.,

a Delaware corporation,

as Tenant

For Leased Premises at Suite 300,

701 Gateway Boulevard, South San Francisco, California

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

ARTICLE 1

 

SALIENT LEASE TERMS

 

1

ARTICLE 2

 

ADDITIONAL DEFINITIONS

 

3

ARTICLE 3

 

PREMISES AND COMMON AREAS

 

8

ARTICLE 4

 

TERM AND POSSESSION

 

11

ARTICLE 5

 

MINIMUM MONTHLY RENT

 

12

ARTICLE 6

 

ADDITIONAL RENT

 

12

ARTICLE 7

 

ACCORD AND SATISFACTION

 

14

ARTICLE 8

 

SECURITY DEPOSIT

 

14

ARTICLE 9

 

USE

 

18

ARTICLE 10

 

COMPLIANCE WITH LAWS AND REGULATIONS

 

19

ARTICLE 11

 

SERVICE AND EQUIPMENT

 

21

ARTICLE 12

 

ALTERATIONS

 

24

ARTICLE 13

 

PROPERTY INSURANCE

 

26

ARTICLE 14

 

INDEMNIFICATION, WAIVER OF CLAIMS AND SUBROGATION

 

26

ARTICLE 15

 

LIABILITY INSURANCE

 

28

ARTICLE 16

 

INSURANCE POLICY REQUIREMENTS & INSURANCE DEFAULTS

 

28

ARTICLE 17

 

FORFEITURE OF PROPERTY AND LESSOR’S LIEN

 

29

ARTICLE 18

 

MAINTENANCE AND REPAIRS

 

29

ARTICLE 19

 

DESTRUCTION

 

30

ARTICLE 20

 

CONDEMNATION

 

31

ARTICLE 21

 

ASSIGNMENT AND SUBLETTING

 

32

ARTICLE 22

 

ENTRY BY LESSOR

 

36

ARTICLE 23

 

SIGNS

 

36

ARTICLE 24

 

DEFAULT

 

37

ARTICLE 25

 

REMEDIES UPON DEFAULT

 

37

ARTICLE 26

 

BANKRUPTCY

 

39

ARTICLE 27

 

SURRENDER OF LEASE

 

40

ARTICLE 28

 

LANDLORD’S EXCULPATION

 

40

ARTICLE 29

 

ATTORNEYS’ FEES

 

40

ARTICLE 30

 

NOTICES

 

41

ARTICLE 31

 

SUBORDINATION AND FINANCING PROVISIONS

 

41

ARTICLE 32

 

ESTOPPEL CERTIFICATES

 

42

ARTICLE 33

 

MISCELLANEOUS PROVISIONS

 

43

 

 

 

 

--------------------------------------------------------------------------------

 

OFFICE LEASE

THIS OFFICE LEASE (“Lease”) is entered and dated for reference purposes only as
May 16, 2014 (the “Lease Reference Date”), by and between “Landlord” and
“Tenant” (as such terms are defined below).

ARTICLE 1 SALIENT LEASE TERMS

In addition to the terms defined throughout this Lease, the following salient
terms shall have the following meanings when referred to in this Lease:

 

1.1

 

Rent Payment

 

DWF III Gateway, LLC

 

 

Address:

 

P.O. Box 7470

 

 

 

 

San Francisco, CA 94120-7470

 

 

 

 

 

1.2

 

“Landlord”

 

DWF III Gateway, LLC,

 

 

and

 

c/o Divco West Real Estate Services, Inc.

 

 

Notice

 

575 Market Street, 35th floor

 

 

Address:

 

San Francisco, CA 94105

 

 

 

 

Attention: Asset Manager and Property Manager

 

 

 

 

 

1.3

 

“Tenant”

 

Tobira Therapeutics, Inc., a Delaware corporation

 

 

and

 

701 Gateway Boulevard, Suite 300

 

 

Notice

 

South San Francisco, California

 

 

Address

 

Attention: Helen Jenkins, COO

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

Hopkins & Carley, ALC

 

 

 

 

 

 

200 Page Mill Road, Suite 200

 

 

 

 

 

 

Palo Alto, California 94306

 

 

 

 

 

 

Attention: David W. Brown, Esq.

1.4

 

“Leased Premises:”

 

Approximately 7,401 square feet of Rentable Area (hereinafter defined) in Suite
300 of the Building. The foregoing Rentable Area of the Leased Premises shall be
deemed the actual Rentable Area.

 

 

 

 

 

1.5

 

“Building:”

 

That building located at 701 Gateway Boulevard, South San Francisco, California,
containing approximately 170,173 square feet of Rentable Area, which shall be
deemed the actual square footage of Rentable Area in the Building.

 

 

 

 

 

1.6

 

Complex:

 

The Building, the Common Areas (hereinafter defined), the parcel(s) of land
containing the Building and Common Areas, as such parcel of land is described in
Exhibit A attached hereto (the “Land”).

 

 

 

 

 

1.7

 

Estimated

 

 

 

 

Commencement

 

 

 

 

Date:

 

Approximately sixty (60) days after the complete execution of this Lease by
Tenant and Landlord (“Estimated Commencement Date”).

 

1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

1.8

 

“Term:”

 

Sixty (60) months following the Commencement Date, plus any partial month for
the month in which the Commencement Date occurs if the Commencement Date occurs
on other than the first day of a calendar month. If the Commencement Date is
other than the first day of a calendar month, the first month shall include the
remainder of the calendar month in which the Commencement Date occurs plus the
first full calendar month thereafter; provided, however, that the inclusion of
any partial month in the first full calendar month shall not entitled Tenant to
any additional free rent. Any free rent shall be applied on a daily basis (based
on a 30 day month) so that Tenant does not receive additional free rent if the
first month includes a full calendar month plus any partial month.

 

 

 

 

 

 

 

 

 

 

1.9

 

“Minimum

 

 

 

 

 

 

 

       Monthly Rent:”

 

Months

 

 

Minimum Monthly Rent

 

 

 

 

 

1 – 12

 

$

23,683.20

 

 

 

 

13 – 24

 

$

24,393.70

 

 

 

 

25 – 36

 

$

25,125.51

 

 

 

 

37 – 48

 

$

25,879.27

 

 

 

 

49 – 60

 

$

26,655.65

 

 

 

 

 

 

 

 

 

 

 

The foregoing schedule starts as of the Commencement Date of the Term of this
Lease.

 

 

 

 

 

1.10

 

Base Year for

 

 

 

 

Base Year Costs:”

 

For Base Operating Costs: 2014 calendar year

 

 

 

 

For Base Taxes: 2014 calendar year

 

 

 

 

 

1.11

 

“Letter of Credit:”

 

$284,198.40

 

 

 

 

 

1.12

 

“Permitted Use:”

 

The Leased Premises shall be used solely for general office and administrative
purposes, but for no other use.

 

 

 

 

 

1.13

 

Proportionate

 

 

 

 

Share:

 

Tenant’s initial Proportionate Share is 4.35% based on the ratio that the
Rentable Area of the Leased Premises (i.e., 7,401 square feet) bears to the
Rentable Area of the Building (i.e., 170,173 square feet).

 

 

 

 

 

1.14

 

“Broker(s):”

 

Cassidy Turley representing Landlord and Cresa representing Tenant.

 

 

 

 

 

1.15

 

Guarantor:

 

N/A

 

 

 

 

 

1.16

 

Parking Allocation:

 

24 parking spaces.

 

 

 

 

 

1.17

 

Contents:

 

Included as part of this Lease are the following Exhibits and addenda which are
attached hereto and incorporated herein by this reference:

 

 

 

 

 

 

 

 

 

 

 

 

Exhibits:

 

 

A - Legal Description for the Land

 

 

 

 

 

 

 

B - Floor Plan of the Leased Premises

 

 

 

 

 

 

 

C - Work Letter

 

 

 

 

 

 

 

D - Acknowledgment of Commencement Date

 

 

 

 

 

 

 

E - Rules & Regulations

 

 

 

 

 

 

 

F - Option to Extend

 

2

--------------------------------------------------------------------------------

 

ARTICLE 2 ADDITIONAL DEFINITIONS

The terms defined in this Article 2 shall, for all purposes of this Lease and
all agreements supplemental hereto, have the meanings herein specified, unless
expressly stated otherwise.

“Base Operating Costs” means the Operating Costs for the calendar year set forth
in Section 1.10 hereof as such Operating Costs shall be increased to be what the
Operating Costs would have been if the Building were one hundred percent
(100%) leased and occupied during such calendar year. Additionally, if any new
types of insurance coverage are obtained or effected by Landlord during any
calendar year after the Base Year (but is not obtained or effected during the
Base Year) then the cost of such new type of insurance shall be added to the
Insurance Cost element of the Base Operating Costs (but at the rate which would
have been in effect during the Base Year) for the year which such new insurance
is initially obtained or effected until such time as Landlord elects to no
longer carry such new type of insurance.

“Base Taxes” means the Taxes for the calendar year set forth in Section 1.10
hereof.

“Commencement Date” shall mean the earlier of (a) the date by which the Tenant
Improvements to be constructed by Landlord pursuant to Exhibit C, if any, have
been “Substantially Completed,” subject to “Tenant Delays” and “Force Majeure
Delays” (as such terms are defined in Exhibit C ), or (b) the date Tenant takes
possession of the Leased Premises for purposes of commencing business and not
for early access under Section 4.3. However, if there is any delay in
Substantially Completing the Tenant Improvements due to any Tenant Delay, then
such delay shall thereupon effect a postponement of the date by which Landlord
is obligated to substantially complete the Tenant Improvements; however, the
Commencement Date shall be deemed the date the Tenant Improvements would have
been Substantially Completed but for the Tenant Delays. Thus, the date for
commencement of the free rent, Rent and all additional rent shall not be delayed
by Tenant Delay.

“Common Areas” shall mean all areas and facilities outside the Leased Premises
within the exterior boundaries of the parcel of land containing the Building of
which the Leased Premises form a part, together with the parking and access
areas within the Complex, all as provided and designated by Landlord from time
to time for the general use and convenience of Tenant and of other tenants of
Landlord having the common use of such areas, and their respective authorized
representatives and invitees. As of the date of this Lease, Common Areas
include, without limitation, corridors, stairways, elevator shafts, janitor
rooms in the Building, the driveways, parking areas and landscaped areas in the
Complex.

“Insurance Costs” shall mean all premiums and costs and expenses for all
policies of insurance which may be obtained by Landlord in its discretion for
(a) the Leased Premises, Building and the Common Areas of the Complex, or any
blanket policies which include the Building or Complex, covering damage thereto
and loss of rents caused by fire and other perils Landlord elects to cover,
including, without limitation, coverage for earthquakes and floods,
(b) commercial general liability insurance for the benefit of Landlord and its
designees and (c) such other coverage Landlord elects to obtain for the Leased
Premises, Building or Common Areas of the Complex, including, without
limitation, coverage for environmental liability and losses.

“Lease Year” means the calendar year, or portion thereof, following the
Commencement Date and during the Term, the whole or any part of which period is
included within the Term.

“Operating Costs” means the total amounts paid or payable, whether by Landlord
or others on behalf of Landlord, in connection with the ownership, maintenance,
repair, replacement and operations of the Building and the Common Areas of the
Complex in accordance with Landlord’s standard operating and accounting

3

--------------------------------------------------------------------------------

 

procedures. If the Complex consists of multiple buildings, certain Operating
Costs may pertain to a particular building(s) and other Operating Costs to the
Complex as a whole (such as Operating Costs for the Common Areas of the
Complex). Operating Costs applicable to any particular building within the
Complex shall be charged to the building in question whose tenants shall be
responsible for payment of their respective proportionate shares in the
pertinent building and other Operating Costs applicable to the Complex (such as
the Common Areas of the Complex) shall be charged to each building in the
Complex (including the Building) with the tenants in each such building being
responsible for paying their respective proportionate shares in such building of
such costs to the extent required under the applicable leases. Landlord shall in
good faith attempt to equitably allocate such Operating Costs to the buildings
(including the Building). Operating Costs shall include, but not be limited to,
the aggregate of the amount paid for:

(1) all fuel used in heating and air conditioning of the Building and Common
Areas of the Complex;

(2) the amount paid or payable for all electricity furnished by Landlord to the
Common Areas of the Complex (other than electricity furnished to and paid for by
other tenants by reason of their extraordinary consumption of electricity and
that furnished to the other building in the Complex for which the tenants of
such other building are responsible for such electrical costs);

(3) the cost of periodic relamping and reballasting of lighting fixtures;

(4) the amount paid or payable for all hot and cold water (other than that
chargeable to Tenants by reason of their extraordinary consumption of water and
that furnished to other buildings in the Complex for which the tenants of such
other building are responsible for such water costs) and sewer costs;

(5) the amount paid or payable for all labor and/or wages and other payments
including cost to Landlord of workers’ compensation and disability insurance,
payroll taxes, welfare and fringe benefits made to janitors, caretakers, and
other employees, contractors and subcontractors of Landlord (including wages of
the Building manager) to the extent involved in the management, operation,
maintenance and repair of the Complex;

(6) painting for exterior walls of the Building and the Common Areas of the
Complex; managerial and administrative expenses; the total charges of any
independent contractors employed in the repair, care, operation, maintenance,
and cleaning of the Building and Common Areas of the Complex;

(7) the amount paid or payable for all supplies occasioned by everyday wear and
tear;

(8) the costs of climate control, window and exterior wall cleaning, telephone
and utility costs of the Building and Common Areas of the Complex;

(9) the cost of accounting services necessary to compute the rents and charges
payable by Tenants and keep the books of the Building and Common Areas of the
Complex;

(10) fees for management, including, without limitation, office rent, supplies,
equipment, salaries, wages, bonuses and other compensation (including fringe
benefits, vacation, holidays and other paid absence benefits) relating to
employees of Landlord or its agents to the extent engaged in the management,
operation, repair, or maintenance of the Building and/or Common Areas of the
Complex;

(11) fees for legal, accounting (including, without limitation, any outside
audit as Landlord may elect in its sole and absolute discretion), inspection and
consulting services;

(12) the cost of operating, repairing and maintaining the Building elevators;

4

--------------------------------------------------------------------------------

 

(13) the cost of porters, guards, alarm (including any central station signaling
systems) and other protection services;

(14) the cost of establishing and maintaining the Building’s directory board;

(15) payments for general maintenance and repairs to the plant and equipment
supplying climate control to the Building and Common Areas of the Complex;

(16) the cost of supplying all services pursuant to Article 11 hereof to the
extent such services are not paid by individual tenants;

(17) costs of all maintenance and repair of cleaning equipment, master utility
meters, and all other fixtures, equipment and facilities serving or comprising
the Building and Common Areas of the Complex (including any equipment leasing
costs associated therewith if applicable);

(18) community association dues, assessments and charges and property owners’
association dues, assessments and charges which may be imposed upon Landlord by
virtue of any recorded instrument affecting title to the Building, including
without limitation, any reciprocal easement agreement and covenants, conditions,
easements and restrictions of record, and the cost of any licenses, permits and
inspection fees;

(19) all non-capital costs to upgrade, improve or change the utility, efficiency
or capacity of any utility or telecommunication system serving the Building and
the Common Areas of the Complex;

(20) the repair and replacement, resurfacing and/or repaving of any paved areas,
curbs or gutters within the Building or Common Areas of the Complex;

(21) the repair and replacement of any equipment or facilities serving or
located within the Complex;

(22) the cost of any capital repairs, improvements and replacements made by the
Landlord to the Building or Common Areas of the Complex (“Capital Costs”) which
are (a) required to be made in order to conform to changes subsequent to the
Commencement Date in any applicable laws, ordinances, rules, regulations, or
orders of any governmental authority having jurisdiction over the Building or
Common Areas (“laws”), (b) incurred for the purpose of reducing other operating
expenses or utility costs, but only to the extent of the anticipated reduction
or actual reduction, whichever is greater. The Capital Costs shall be includable
in Operating Costs each year only to the extent of that fraction allocable to
the year in question calculated by amortizing such Capital Cost over the
reasonably useful life of the improvement resulting therefrom, as reasonably
determined by Landlord in accordance with reasonable real estate accounting and
management principles, consistently applied, with interest on the unamortized
balance at the higher of (i) eight percent (8%) per annum; or (ii) the interest
rate as may have been paid by Landlord for the funds borrowed for the purpose of
performing the work for which the Capital Costs have been expended, but in no
event to exceed the highest rate permissible by law; and

(23) Insurance Costs.

Operating Costs shall not include legal, accounting or other professional
expenses incurred expressly for negotiating, preparing or enforcing a lease with
a particular tenant, or as a result of a default of a specific tenant.
Notwithstanding anything to the contrary above, Operating Costs shall further
exclude the following:

(a) interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt instrument encumbering the Building or
the Leased Premises;

5

--------------------------------------------------------------------------------

 

(b) the amount of Operating Costs as are recovered from insurance proceeds or
which were required by the Lease to be covered by insurance or which were paid
for directly by Tenant or any third party other than as part of such party’s pro
rata share of such costs;

(c) Costs arising from Landlord’s charitable or political contributions;

(d) Brokers’ or other leasing commissions and costs incurred in connection with
entering into new leases or disputes under existing leases;

(e) costs associated with bad debt losses;

(f) expenses for any item or service not provided, offered or available to
Tenant, but provided exclusively to certain other tenants in the Building;

(g) depreciation and amortization on any mortgage;

(h) any ground lease or underlying lease payments;

(i) marketing costs including leasing commissions, attorneys’ fees in connection
with the negotiation and preparation of letters, deal memos, letters of intent,
leases, subleases and/or assignments, space planning costs, and other costs and
expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Building;

(j) costs for acquisition of sculpture, paintings or other objects of art,
except to the extent to replace, when necessary, any sculpture, paintings or
other objects of art existing at the Complex as of the date of this Lease so
long as such item replaced is of like kind and quality;

(k) any costs, fines or penalties incurred due to violations by Landlord of any
legal requirement which may have been in effect as of the Commencement Date of
this Lease;

(l) costs for the removal or abatement of Hazardous Materials to the extent
required by applicable law to be removed or abated; provided, however, that
(A) the costs of routine monitoring of and testing for hazardous materials in,
on, or about the Building, and (B) costs incurred in the cleanup or remediation
of de minimis amounts of hazardous materials customarily used in office
buildings or used to operate motor vehicles and customarily found in parking
facilities shall be included as Operating Costs;

(m) expenses for tenant improvement work or allowances, inducements, and other
concessions for any tenant;

(n) the cost of any repairs, improvements, or replacements made to remedy any
structural defect in the original design or construction of the Building or
other buildings in the Complex;

(o) management fees in excess of three (3%) of the Complex’s gross receipts; and

(p) any capital costs, including capital repairs, improvements and replacements
made to the Building and capital repairs, improvements and replacements of
Building equipment or systems, except as expressly provided in clause (22) of
the definition of Operating Costs above.

Notwithstanding anything to the contrary contained in this Lease, there shall be
no duplication of costs, charges or expenses required to be paid by Tenant
pursuant to this Lease.

6

--------------------------------------------------------------------------------

 

“Proportionate Share” or “Pro Rata Percent” shall be that fraction (converted to
a percentage) the numerator of which is the Rentable Area (hereinafter defined)
of the Leased Premises and the denominator of which is the Rentable Area of the
Building, as each may exist from time to time. Tenant’s Proportionate Share as
of the commencement of the Term hereof is specified in Section 1.13.
Notwithstanding the preceding provisions of this Section, Tenant’s Proportionate
Share as to certain expenses may be calculated differently to yield a higher
percentage share for Tenant as to certain expenses in the event Landlord permits
other tenants in the Building to directly incur such expenses rather than have
Landlord incur the expense in common for the Building (such as, by way of
illustration, wherein a tenant performs its own janitorial services). In such
case Tenant’s proportionate share of the applicable expense shall be calculated
as having as its denominator the Rentable Area of all floors rentable to tenants
in the Building less the Rentable Area of tenants who have incurred such expense
directly. In any case in which Tenant, with Landlord’s consent, incurs such
expenses directly, Tenant’s proportionate share will be calculated specially so
that expenses of the same character which are incurred by Landlord for the
benefit of other tenants in the Building shall not be prorated to Tenant.
Nothing herein shall imply that Landlord will permit Tenant or any other tenant
of the Building to incur any Operating Costs. Any such permission shall be in
the sole discretion of the Landlord, which Landlord may grant or withhold in its
arbitrary judgment.

“Real Estate Taxes” or “Taxes” mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Complex, or
any portion thereof except for any personal property tax paid by Tenant for its
personal property), which shall be paid or accrued during any Lease Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Complex, or any portion thereof. Taxes shall include, without
limitation: (i) Any tax on the rent, right to rent or other income from the
Complex, or any portion thereof, or as against the business of leasing the
Complex, or any portion thereof; (ii) Any assessment, tax, fee, levy or charge
in addition to, or in substitution, partially or totally, of any assessment,
tax, fee, levy or charge previously included within the definition of real
property tax, it being acknowledged by Tenant and Landlord that Proposition 13
was adopted by the voters of the State of California in the June 1978 election
(“Proposition 13”) and that assessments, taxes, fees, levies and charges may be
imposed by governmental agencies for such services as fire protection, street,
sidewalk and road maintenance, refuse removal and for other governmental
services formerly provided without charge to property owners or occupants, and,
in further recognition of the decrease in the level and quality of governmental
services and amenities as a result of Proposition 13; and (iii) Any assessment,
tax, fee, levy, or charge allocable to or measured by the area of the leasable
premises or the rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by a tenant of leased
premises, or any portion thereof. Taxes shall also include any governmental or
private assessments or the Complex’s contribution towards a governmental or
private cost-sharing agreement for the purpose of augmenting or improving the
quality of services and amenities normally provided by governmental agencies.
Any reasonable costs and expenses (including, without limitation, reasonable
attorneys’ and consultants’ fees) incurred in attempting to protest, reduce or
minimize Taxes shall be included in Taxes in the Lease Year such expenses are
incurred. Notwithstanding anything to the contrary, there shall be excluded from
Taxes all excess profits taxes, franchise taxes, gift taxes, capital stock
taxes, inheritance and succession taxes, estate taxes, federal and state income
taxes, and other taxes to the extent applicable to Landlord’s general or net
income (as opposed to rents, receipts or income attributable to operations at
the Building). With respect to any special assessments which may be levied as
part of the Taxes and which may be payable in installments over a period of
time, only the amount of the installments due each year shall be included in the
Taxes charged to Tenant, whether or not Landlord elects to pay in installments,
provided that Landlord has the option of paying said assessment in installments
over a period of time (and if Landlord is not permitted to pay the same over
time, only the amount which is equitable allocated to the Lease Year shall be
passed through).

7

--------------------------------------------------------------------------------

 

“Rent” “rent” or “rental” means Minimum Monthly Rent and all other sums required
to be paid by Tenant pursuant to the terms of this Lease.

“Rentable Area” as used in the Lease shall be determined as follows:

(a) Single Tenant Floor. As to each floor of the Building on which the entire
space rentable to tenants is or will be leased to one tenant, Rentable Area
shall be the entire area bounded by the inside surface of the exterior glass
walls on such floor, including all areas used for elevator lobbies, corridors,
special stairways, special elevators, restrooms, mechanical rooms, electrical
rooms and telephone closets, without deduction for columns and other structural
portions of the Building or vertical penetrations that are included for the
special use of Tenant, but excluding the area contained within the interior
walls of the Building stairs, fire towers, vertical ducts, elevator shafts,
flues, vents, stacks, pipe shafts, and the rentable square footage described in
Paragraph (c) below.

(b) Multi-Tenant Floor. As to each floor of the Building on which space is or
will be leased to more than one tenant, Rentable Area attributable to each such
lease shall be the total of (i) the entire area included within the Leased
Premises covered by such lease, being the area bounded by the inside surface of
any exterior glass walls, the exterior of all walls separating such Leased
Premises from any public corridors or other public areas on such floor, and the
centerline of all walls separating such Leased Premises from other areas leased
or to be leased to other tenants on such floors, (ii) a pro rata portion of the
area within the elevator lobbies, corridors, restrooms, mechanical rooms,
electrical rooms, telephone closets and their enclosing walls situated on such
floor and (iii) the rentable square footage described in Paragraph (c) below.

(c) Building Load. In any event, Rentable Area shall also include Tenant’s
Proportionate Share of the lobbies of the Building and Tenant’s Proportionate
Share of the area of the emergency equipment, fire pump equipment, electrical
switching gear, telephone equipment and mail delivery facilities serving the
Building.

(d) Deemed Square Footage. The Rentable Area of the Leased Premises is deemed to
be the square footage set forth in section 1.4 of this Lease as of the date
hereof, and Rentable Area of the Building is deemed to be the square footage set
forth in section 1.5 hereof.

“Structural” as herein used shall mean any portion of the Leased Premises,
Building or Common Areas of the Complex which provides bearing support to any
other integral member of the Leased Premises, Building or Common Areas of the
Complex such as, by limitation, the roof structure (trusses, joists, beams),
posts, load bearing walls, foundations, girders, floor joists, footings, and
other load bearing members constructed by Landlord.

“Tenant Improvements” shall mean the Tenant Improvements, if any, as defined in
Exhibit C attached hereto to be constructed pursuant to Exhibit C attached
hereto.

ARTICLE 3 PREMISES AND COMMON AREAS

3.1 Demising Clause. Landlord hereby leases to Tenant, and Tenant hires from
Landlord the Leased Premises, consisting of the approximate square footage
listed in Section 1.4 of the Salient Lease Terms, which the parties agree shall
be deemed the actual square footage.

3.2 Reservation. Landlord reserves the area beneath and above the Building as
well as the exterior thereof together with the right to install, maintain, use,
repair and replace pipes, ducts, conduits, wires, and structural elements
leading through the Leased Premises serving other parts of the Building and
Common Areas

8

--------------------------------------------------------------------------------

 

of the Complex, so long as such items are concealed by walls, flooring or
ceilings. Such reservation in no way affects the maintenance obligations imposed
herein. Landlord may change the shape, size, location, number and extent of the
improvements to any portion of the Building or Common Areas of the Complex
and/or the address or name of the Building without the consent of Tenant,
provided the same do not materially impair Tenant’s ability to conduct its
business at the Leased Premises.

3.3 Covenants, Conditions and Restrictions. The parties agree that this Lease is
subject to the effect of (a) any covenants, conditions, restrictions, easements,
mortgages or deeds of trust, ground leases, rights of way of record, and any
other matters or documents of record; (b) any zoning laws of the city, county
and state where the Complex is situated; and (c) general and special taxes not
delinquent. Tenant agrees that as to its leasehold estate, Tenant and all
persons in possession or holding under Tenant will conform to and will not
violate the terms of any covenants, conditions or restrictions of record which
may now or hereafter encumber the Building or the Complex (hereinafter the
“restrictions”). This Lease is subordinate to the restrictions.

3.4 Common Areas. Landlord hereby grants to Tenant, for the benefit of Tenant
and its employees, suppliers, shippers, customers and invitees, during the Term
of this Lease, the non-exclusive right to use, in common with others entitled to
such use, the Common Areas as they exist from time to time, subject to any
rights, powers, and privileges reserved by Landlord under the terms hereof or
under the terms of any rules and regulations or restrictions governing the use
of the Building or the Complex and subject to the limitation on the number of
parking spaces allocated to Tenant. Under no circumstances shall the right
herein granted to use the Common Areas be deemed to include the right to store
any property, temporarily or permanently, in the Common Areas. Any such storage
shall be permitted only by the prior written consent of Landlord or Landlord’s
designated agent, which consent may be revoked at any time. In the event that
any unauthorized storage shall occur then Landlord shall have the right, without
notice, in addition to such other rights and remedies that it may have, to
remove the property and charge the cost to Tenant, which cost shall be
immediately payable upon demand by Landlord.

(a) Common Areas Changes. Landlord shall have the right, in Landlord’s sole
discretion, from time to time, provided the same do not materially impair
Tenant’s ability to conduct its business at the Leased Premises:

(1) To make changes and reductions to the Common Areas, including, without
limitation, changes in the location, size, shape and number of driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas and walkways;

(2) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Leased Premises remains available;

(3) To designate other land outside the boundaries of the Building to be a part
of the Common Areas;

(4) To add additional improvements to the Common Areas;

(5) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Building or Complex, or any portion thereof;

(6) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas, Building and Complex as Landlord may, in the
exercise of sound business judgment, deem to be appropriate.

(b) Common Area Maintenance. Landlord shall, in Landlord’s sole but reasonable
discretion, maintain the Common Areas (subject to reimbursement pursuant to this
Lease) in good working order and condition, establish and enforce reasonable
rules and regulations concerning such areas, close any of the

9

--------------------------------------------------------------------------------

 

Common Areas to whatever extent required in the opinion of Landlord’s counsel to
prevent a dedication of any of the Common Areas or the accrual of any rights of
any person or of the public to the Common Areas, close temporarily any of the
Common Areas for maintenance purposes, and make changes to the Common Areas
including, without limitation, changes in the location of driveways, corridors,
entrances, exits, the designation of areas for the exclusive use of others
(provided such designation of exclusive use areas does not materially and
adversely affect Tenant’s use of or access to the Leased Premises), the
direction of the flow of traffic or construction of additional buildings
thereupon. Landlord may provide security for the Common Areas, but is not
obligated to do so. Under no circumstances shall Landlord be liable or
responsible for any acts or omissions of any party providing any services to the
Common Areas, Building or other improvements, including, without limitation, any
security service, notwithstanding anything to the contrary contained in this
Lease.

(c) Parking. Tenant is hereby allocated and shall have the non-exclusive and
non-preferential right on an unassigned and unreserved basis to use not more
than the number of parking spaces specified in Section 1.16 hereof (the “Parking
Spaces”) for use by Tenant and Tenant’s Parties (hereinafter defined), while
Tenant’s Parties are performing work or services for Tenant at the Leased
Premises. The location of the Parking Spaces may be designated from time to time
by Landlord. At no time, may Tenant or any of Tenant’s Parties use more than the
number of Parking Spaces specified above.

(1) General Procedures. The Parking Spaces will not be separately identified;
however Landlord reserves the right in its reasonable discretion to separately
identify by signs or other markings the area where Tenant’s Parking Spaces will
be located. Landlord shall have no obligation to monitor the use of the parking
area, nor shall Landlord be responsible for any loss or damage to any vehicle or
other property or for any injury to any person. Said Parking Spaces shall be
used only for parking of automobiles no larger than full size passenger
automobiles, sport utility vehicles or small pick-up trucks. Tenant shall comply
with all rules and regulations which may be adopted by Landlord from time to
time. Tenant shall not at any time use more parking spaces than the number
allocated to Tenant or park vehicles or the vehicles of others in any portion of
the Complex reasonably designated by Landlord as exclusive parking area for
others. Tenant shall be responsible for and breach or violation by Tenant’s
Parties of the parking regulations and requirements in this Lease. Tenant shall
not have the exclusive right to use any specific parking space. If Landlord
grants to any other tenant the exclusive right to use any particular parking
space(s), Tenant shall not use such spaces. All trucks (other than pick-up
trucks) and delivery vehicles shall be (i) temporarily parked for loading and
unloading in a location designated by Landlord and otherwise in a manner which
does not interfere with the businesses of other occupants of the Complex, and
(ii) permitted to remain on the Complex only so long as is reasonably necessary
to complete loading and unloading. In the event Landlord elects in its sole and
absolute discretion or is required by any law to limit or control parking in the
Complex, whether by validation of parking tickets or any other method of
assessment, Tenant agrees to participate in such validation or assessment
program under such reasonable rules and regulations as are from time to time
established by Landlord. Notwithstanding the foregoing, Tenant shall not be
required to pay for the use of parking spaces; provided, however the foregoing
is not intended to limit Tenant’s obligations regarding Operating Costs.
Landlord may temporarily close off or restrict access to the parking areas from
time to time as reasonably necessary to facilitate construction, alteration, or
improvements, without incurring any liability to Tenant and without any
abatement of Rent under this Lease. Tenant’s continued right to use the Parking
Spaces is conditioned on Tenant’s abiding by all rules and regulations
prescribed from time to time for the orderly operation and use of the parking
facility. Tenant shall use all reasonable efforts to ensure that Tenant’s
employees and visitors also comply with such rules and regulations.

(2) Identification. Tenant shall furnish Landlord with a list of its employees’
vehicle license numbers within fifteen (15) days after taking possession of the
Leased Premises and thereafter shall notify Landlord of any changes within
fifteen (15) days after request by Landlord. Landlord also reserves the right to
implement a system requiring that all employees of Tenant attach a parking
sticker or parking permit to their vehicles.

10

--------------------------------------------------------------------------------

 

(3) Condition. Tenant’s right to use the number of allocated Parking Spaces
under Section 3.4(c) and all subsections thereof are expressly conditioned upon
Tenant being in occupancy of the Leased Premises.

(4) Remedies. Tenant acknowledges and agrees that a breach of the parking
provisions by Tenant or any of Tenant’s Parties may seriously interfere with
Landlord’s operation of the Complex and with the rights or occupancy by other
tenants of the Complex. Accordingly, Landlord may suffer damages that are not
readily ascertainable. Therefore, if Tenant or any of Tenant’s Parties use more
than the number of allocated Parking Spaces, or park other than as designated by
Landlord for the Parking Spaces, or otherwise fail to comply with any of the
foregoing provisions, then Landlord, in addition to any other rights or remedies
available at law or in equity or under the Lease, may charge Tenant, as
liquidated damages, Twenty-Five Dollars ($25.00) per day during the continuance
of each violation during a calendar year after Tenant has been previously
notified on two or more occasions during such calendar of a violation, or for
each violation that is not cured within one (1) business day’s notice of such
violation, and Tenant shall pay such charge within thirty (30) days after
request by Landlord. Each vehicle parked in violation of the foregoing
provisions shall be deemed a separate violation. In addition, Landlord may
immobilize and/or tow from the Complex any vehicle parked in violation hereof,
and/or attach violation stickers or notices to such vehicle. The out of pocket
cost to remove any such vehicle shall be paid by Tenant within thirty (30) days
after request by Landlord. Landlord reserves the right in its sole and
absolution discretion to have the parking areas operated by a third party and
Tenant shall comply with the rules and regulations of such parking operator.

ARTICLE 4 TERM AND POSSESSION

4.1 Commencement Date. The Term of this Lease shall commence on the Commencement
Date and shall be for the Term specified in Section 1.8 hereof (which includes
as set forth in Section 1.8 any partial month at the commencement of the Term if
the Term commences other than on the first day of the calendar month).

4.2 Acknowledgment of Commencement. After delivery of the Leased Premises to
Tenant, Tenant shall execute a written acknowledgment of the date of
commencement in the form attached hereto as Exhibit D, and by this reference it
shall be incorporated herein. The failure or delay by Landlord to request such
acknowledgment or the failure or delay by Tenant in executing and delivery such
acknowledgement shall not delay or extend the Commencement Date.

4.3 Pre-Term Possession. Landlord will endeavor to permit Tenant to have early
access to the Leased Premises approximately two (2) weeks prior to the
Commencement Date for Tenant to make arrangements for the move into the Leased
Premises, to perform certain alterations, and to allow Tenant to install its
furniture, fixtures and equipment, provided, however, that any such early access
shall not interfere or delay with the construction of the Tenant Improvements.
Such early access will be provided in a written notice from Landlord to Tenant.
Such early access by Tenant, or any agent, employee or contractor of Tenant, to
the Leased Premises prior to the Commencement Date shall be subject to all the
provisions of this Lease (other than the payment of Minimum Monthly Rent,
Operating Cost and Taxes, and the start of the Minimum Rent Abatement Period),
including, without limitation, Tenant’s compliance with the insurance and
indemnity requirements of this Lease. Said early access shall not advance the
termination date of this Lease. Tenant agrees that it shall not in any way
interfere with the progress of the Tenant Improvements. Should such access prove
an impediment to the progress of the Tenant Improvements, in Landlord’s
reasonable judgment, Landlord may demand that Tenant forthwith vacate the Leased
Premises until such time as Landlord’s work is complete, and Tenant shall
immediately comply with this demand. Tenant shall comply with all terms and
conditions of this Lease during the course of any pre-term possession, except as
provided above.

4.4 Delay. If Landlord, for any reason whatsoever, cannot deliver possession of
the Leased Premises to Tenant with the Tenant Improvements Substantially
Completed at the Estimated Commencement Date, this Lease shall not be void or
voidable, nor shall Landlord be liable for any loss or damage resulting

11

--------------------------------------------------------------------------------

 

therefrom, but in that event, there shall be no accrual of Rent for the period
between the Estimated Commencement Date and the Commencement Date, except if the
delay is due to a Tenant Delay. For each of day beyond the date which is sixty
(60) days following the Estimated Commencement Date (the “Outside Delivery
Date”) that the Commencement Date has not occurred (other than to the extent
caused directly by any Tenant Delay or Force Majeure), then in addition to the
delay of the Commencement Date Tenant shall receive a credit against Base Rent
from and after the Commencement Date equal to one (1) day of Base Rent for each
such day of delay beyond the Outside Delivery Date.

4.5 Condition and Acceptance of Work. Landlord agrees to deliver possession of
the Leased Premises to Tenant in broom clean condition with the base Building
HVAC, electrical and plumbing systems serving the Leased Premises in good
operating condition. Within thirty (30) days following the date Tenant takes
possession of the Leased Premises, Tenant may provide Landlord with a punch list
which sets forth any corrective work to be performed by Landlord with respect to
work performed by Landlord; provided, however, that Tenant’s obligation to pay
Rent and other sums under this Lease shall not be affected thereby. If Tenant
fails to submit a punch list to Landlord within such thirty (30) day period,
Tenant agrees that by taking possession of the Leased Premises it will
conclusively be deemed to have inspected the Leased Premises and found the
Leased Premises in satisfactory condition, with all work required of Landlord
completed. Tenant acknowledges that neither Landlord, nor any agent, employee or
servant of Landlord, has made any representation or warranty, expressed or
implied, with respect to the Leased Premises, Building or Common Areas of the
Complex, except as specifically provided in this Lease or with respect to the
suitability of them to the conduct of Tenant’s business, nor has Landlord agreed
to undertake any modifications, alterations, or improvements of the Leased
Premises, Building or Common Areas of the Complex, except as specifically
provided in this Lease.

4.6 Failure to Take Possession. Tenant’s inability or failure to take possession
of the Leased Premises when delivery is tendered by Landlord shall not delay the
Commencement Date of the Lease or Tenant’s obligation to pay Rent.

ARTICLE 5 MINIMUM MONTHLY RENT

5.1 Payment. Tenant shall pay to Landlord at the address specified in
Section 1.1, or at such other place as Landlord may otherwise designate, as
“Minimum Monthly Rent” for the Leased Premises the amount specified in
Section 1.9 hereof, payable in advance on the first day of each month during the
Term of the Lease. If the Term commences on other than the first day of a
calendar month, the rent for the first partial month shall be prorated
accordingly. All payments of Minimum Monthly Rent (including sums defined as
rent in Section 2) shall be in lawful money of the United States, and payable
without deduction, offset, counterclaim, prior notice or demand.

5.2 Advance Rent. The first full month’s rent shall be paid by Tenant to
Landlord upon the execution of this Lease as advance rent, provided, however,
that such amount shall be held by Landlord as an additional “Security Deposit”
pursuant to this Lease until it is applied by Landlord to the first Minimum
Monthly Rent due hereunder.

5.3 Late Payment. If during any twelve (12) month period, Tenant fails to pay
Rent within five (5) business days after receipt of notice that payment is past
due on more than three occasions, then Landlord may, by giving written notice to
Tenant, require that Tenant pay the Minimum Monthly Rent and other Rent to
Landlord quarterly in advance.

ARTICLE 6 ADDITIONAL RENT

6.1 Personal Property, Gross Receipts, Leasing Taxes. This section is intended
to deal with impositions or taxes directly attributed to Tenant or this
transaction, as distinct from taxes attributable to the Building or Common Areas
of the Complex which are to be allocated among various tenants and others.
Tenant

12

--------------------------------------------------------------------------------

 

shall pay before delinquency any and all taxes, assessments, license fees and
public charges levied, assessed or imposed against Tenant or Tenant’s estate in
this Lease or the property of Tenant situated within the Leased Premises which
become due during the Term. On demand by Landlord, Tenant shall furnish Landlord
with satisfactory evidence of these payments. If such taxes are included in the
bill for the Real Estate Taxes for the Building or Complex, then Tenant shall
pay to Landlord as additional rent the amount of such taxes within thirty
(30) days after demand from Landlord.

6.2 Operating Costs and Taxes.

(a) Base Year Increases. If the Operating Costs and Taxes for any Lease Year,
calculated on the basis of the greater of (i) actual Operating Costs and Taxes;
or (ii) as if the Building were at least one hundred percent (100%) occupied and
operational for the whole of such Lease Year, are more than the applicable Base
Year Costs for Base Operating Costs and Base Taxes as set forth in section 1.10
(which Base Year Costs shall be calculated separately Operating Costs and
Taxes), Tenant shall pay to Landlord its Proportionate Share of any such
increase in Operating Costs and/or Taxes, as the case may be, as additional Rent
as hereinafter provided.

(b) Partial Year. If any Lease Year of less than twelve (12) months is included
within the Term, the amount payable by Tenant for such period shall be prorated
on a per diem basis based on the actual number of days in the year).

6.3 Method of Payment. Any additional Rent payable by Tenant under Sections 6.1
and 6.2 hereof shall be paid as follows, unless otherwise provided:

(a) Estimated Monthly. During the Term, Tenant shall pay to Landlord monthly in
advance with its payment of Minimum Monthly Rent, one-twelfth (l/12th) of the
amount of such additional Rent as estimated by Landlord in advance, in good
faith, to be due from Tenant. If at any time during the course of the fiscal
year, Landlord determines that Operating Costs and/or Taxes are projected to
vary from the then estimated costs for such items by more than ten percent
(10%), Landlord may, by written notice to Tenant, revise the estimated Operating
Costs and/or Taxes for the balance of such fiscal year, and Tenant’s monthly
installments for the remainder of such year shall be adjusted so that by the end
of such fiscal year Tenant will have paid to Landlord Tenant’s Proportionate
Share of the such revised expenses for such year.

(b) Annual Reconciliation. Annually, as soon as is reasonably possible after the
expiration of each Lease Year, Landlord shall prepare in good faith and deliver
to Tenant a comparative statement (the “Annual Statement”) setting forth (1) the
Operating Costs, Taxes and Insurance Costs for such Lease Year, and (2) the
amount of additional Rent as determined in accordance with the provisions of
this Article 6.

(c) Adjustment. If the aggregate amount of such estimated additional Rent
payments made by Tenant in any Lease Year should be less than the additional
Rent due for such year, then Tenant shall pay to Landlord as additional Rent
upon demand the amount of such deficiency. If the aggregate amount of such
additional Rent payments made by Tenant in any Lease Year of the Term should be
greater than the additional Rent due for such year, then should Tenant not be
otherwise in default hereunder, the amount of such excess will be applied by
Landlord to the next succeeding installments of such additional Rent due
hereunder; and if the Term has expired and there is any such excess for the last
year of the Term, the amount thereof will be refunded by Landlord to Tenant
within sixty (60) days of the last day of the Term, provided if Tenant is in
default under the terms of this Lease, Landlord may first deduct such amount to
cure Tenant’s default.

(d) Inspection. Tenant shall have the right at its own expense to inspect the
books and records of Landlord pertaining to Operating Costs, Insurance Costs and
Taxes once in any calendar year by any employee of Tenant or by a certified
public accountant mutually acceptable to Landlord and Tenant (provided such
certified public accountant charges for its service on an hourly basis and not
based on a percentage of any recovery or similar incentive method) at reasonable
times, and upon reasonable written notice to Landlord as

13

--------------------------------------------------------------------------------

 

hereinafter provided. Tenant’s right to inspect such books and records is
conditioned upon Tenant first paying Landlord the full amount billed by
Landlord. Within ninety (90) days after receipt of Landlord’s annual
reconciliation of Operating Costs, Insurance Costs and Taxes, Tenant shall have
the right, after at least thirty (30) days prior written notice to Landlord, to
inspect at the offices of Landlord or its property manager, the books and
records of Landlord pertaining solely to the Operating Costs, Insurance Costs
and Taxes for the immediately preceding calendar year covered in such annual
reconciliation statement. All expenses of the inspection shall be borne by
Tenant and must be completed within thirty (30) days after commencement of such
inspection. If Tenant’s inspection reveals a discrepancy in the comparative
annual reconciliation statement, Tenant shall deliver a copy of the inspection
report and supporting calculations to Landlord within thirty (30) days after
completion of the inspection. If Tenant and Landlord are unable to resolve the
discrepancy within thirty (30) days after Landlord’s receipt of the inspection
report, either party may upon written notice to the other have the matter
decided by an inspection by an independent certified public accounting firm
approved by Tenant and Landlord (the “CPA Firm”), which approval shall not be
unreasonably withheld or delayed. If the inspection by the CPA Firm shows that
the actual aggregate amount of Operating Costs, Insurance Costs or Taxes payable
by Tenant is greater than the amount previously paid by Tenant for such
accounting period, Tenant shall pay Landlord the difference within thirty
(30) days. If the inspection by the CPA Firm shows that the actual applicable
amount is less than the amount paid by Tenant, then the difference shall be
applied in payment of the next estimated monthly installments of Operating
Costs, Insurance Costs and/or Taxes owing by Tenant, or in the event such
accounting occurs following the expiration of the Term hereof, such difference
shall be refunded to Tenant. Tenant shall pay for the cost of the inspection by
the CPA Firm, unless such inspection shows that Landlord overstated the
aggregate amount Operating Costs, Insurance Costs or Taxes by more than five
percent (5%), in which case Landlord shall pay for the cost of the inspection by
the CPA Firm. Tenant acknowledges and agrees that any information revealed in
the above described inspection may contain proprietary and sensitive information
and that significant damage could result to Landlord if such information were
disclosed to any party other than Tenant’s auditors. Tenant shall not in any
manner disclose, provide or make available any information revealed by the
inspection to any person or entity without Landlord’s prior written consent,
which consent may be withheld by Landlord in its sole and absolute discretion.

ARTICLE 7 ACCORD AND SATISFACTION

7.1 Acceptance of Payment. No payment by Tenant or receipt by Landlord of a
lesser amount of Minimum Monthly Rent or any other sum due hereunder, shall be
deemed to be other than on account of the earliest due rent or payment, nor
shall any endorsement or statement on any check or any letter accompanying any
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such rent or payment or pursue any other remedy available in this
Lease, at law or in equity. Landlord may accept any partial payment from Tenant
without invalidation of any contractual notice required to be given herein (to
the extent such contractual notice is required) and without invalidation of any
notice required to be given pursuant to California Code of Civil Procedure
Section 1161, et seq., or of any successor statute thereto.

ARTICLE 8 SECURITY DEPOSIT

8.1 Payment on Lease Execution. The first full month’s rent payable by Tenant to
Landlord in accordance with Paragraph 5.2 above is hereby designated as a
Security Deposit and shall remain the sole and separate property of Landlord
until it is applied by Landlord to the first Minimum Monthly Rent due hereunder.
As this sum both in equity and at law is Landlord’s separate property, Landlord
shall not be required to (1) keep said deposit separate from his general
accounts, or (2) pay interest, or other increment for its use. If such amount is
not so applied, or if prior to application Tenant fails to pay rent or other
charges when due hereunder, or otherwise defaults with respect to any provision
of this Lease, including and not limited to Tenant’s obligation to restore or
clean the Leased Premises following vacation thereof, Tenant, at Landlord’s
election, shall be deemed not to have earned the right to repayment of the
Security Deposit, or those portions thereof used or applied by Landlord for the
payment of any rent or other charges in default, or for the payment of any other
sum to which Landlord may become obligated by reason of Tenant’s default, or to
compensate Landlord for any loss

14

--------------------------------------------------------------------------------

 

or damage which Landlord may suffer thereby. Landlord may retain such portion of
the Security Deposit as it reasonably deems necessary to restore or clean the
Leased Premises following vacation by Tenant. The Security Deposit is not to be
characterized as rent until and unless so applied in respect of a default by
Tenant. Tenant hereby waives all provisions of law, now or hereafter in force,
which may that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by Tenant or to clean the Leased Premises, it being agreed that Landlord
may, in addition, claim those sums reasonably necessary to compensate Landlord
for any other loss or damage, foreseeable or unforeseeable, caused by the act or
omission of Tenant or any officer, employee, agent or invitee of Tenant.

8.2 Restoration of Deposit. If Landlord elects to use or apply all or any
portion of the Security Deposit as provided in Section 8.1, Tenant shall within
ten (10) days after written demand therefor pay to Landlord in cash, an amount
equal to that portion of the Security Deposit used or applied by Landlord, and
Tenant’s failure to so do shall be a material breach of this Lease. The ten
(10) day notice specified in the preceding sentence shall insofar as not
prohibited by law, constitute full satisfaction of notice of default provisions
required by law or ordinance.

8.3 Letter of Credit. Within thirty (30) days following the full execution of
this Lease, Tenant shall deliver to Landlord, as protection for the full and
faithful performance by Tenant of all of its obligations under this Lease and
for all losses and damages Landlord may suffer (or that Landlord reasonably
estimates it may suffer) as a result of any breach, default or failure to
perform by Tenant under this Lease, an irrevocable and unconditional negotiable
standby Letter of Credit (“Letter of Credit”), in the form as is reasonably
acceptable to Landlord, payable at an office in the San Francisco Bay Area,
California or permit the draw of the letter of credit by overnight courier,
running in favor of Landlord and issued a solvent, nationally recognized bank
with a long term rating of BBB or higher, under the supervision of the
Superintendent of Banks of the State of California, or a national banking
association (an “Acceptable Issuing Bank”), in the amount provided in
Section 1.11 of this Lease (the “Letter of Credit Amount”). Tenant shall pay all
expenses, points, or fees incurred by Tenant in obtaining the Letter of Credit
and any replacement Letter of Credit. The bank issuing the Letter of Credit (the
“Bank”) shall be subject to Landlord’s prior written approval, which approval
shall not be withheld by Landlord if the proposed Bank is an Acceptable Issuing
Bank. As of the Lease Reference Date, subject to the remainder of this
Section 8.3, Square 1 Bank is an Acceptable Issuing Bank. If an Acceptable
Issuing Bank is declared insolvent or taken over by the Federal Deposit
Insurance Corporation or any governmental agency for any reason or does not meet
the standards to be approved an Acceptable Issuing Bank, Tenant shall deliver a
replacement Letter of Credit from another Bank approved by Landlord that meets
the standards for an Acceptable Issuing Bank within the earlier of (i) thirty
(30) days after notice from Landlord that the Bank does not meet the standard
for an Acceptable Issuing Bank, or (ii) the date the Bank is declared insolvent
or taken over for any reason by the Federal Deposit Insurance Corporation or any
other governmental agency. In addition, the Letter of Credit shall expressly
provide for the following:

(1) shall be “callable” at sight, irrevocable, and unconditional;

(2) shall be maintained in effect, whether through renewal or extension, for the
period from the date of this Lease and continuing until the date (the “Letter of
Credit Expiration Date”) that is sixty (60) days after the expiration of the
Term (as the Term may be extended). The Letter of Credit may be for one year
period, provided the Letter of Credit is automatically extended for not less
than a one year period unless the issuing Bank provides written notice to
Landlord not less than sixty (60) days prior to the then expiration date of the
Letter of Credit that the issuing Bank will not renew or extend the Letter of
Credit, in which case Tenant shall deliver to Landlord a replacement Letter of
Credit not less than thirty (30) days prior to the scheduled expiration date of
the then existing Letter of Credit held by Landlord without any action
whatsoever on the part of Landlord;

(3) shall be fully assignable by Landlord, its successors, and assignees of its
interest in the Leased Premises;

15

--------------------------------------------------------------------------------

 

(4) shall permit partial draws and multiple presentations and drawings; and

(5) shall be otherwise subject to the Uniform Customs and Practices for
Documentary Credits, International Chamber of Commerce Publication No. 600
(UCP600), or the International Standby Practices-ISP 98, International Chamber
of Commerce Publication No. 590 (1998).

(a) Transfers. The Letter of Credit shall also provide that Landlord, its
successors, and assigns, may, at any time and without notice to Tenant and
without first obtaining Tenant’s consent, transfer (one or more times) all or
any portion of its interest in and to the Letter of Credit to another party,
person, or entity, provided such transferee is the assignee of the Landlord’s
rights and interests in and to this Lease and expressly assumes the same and
Landlord’s obligations under the Lease, or to any lender providing financing to
Landlord. In the event of a transfer of Landlord’s interest in the Building,
Landlord shall transfer the Letter of Credit, in whole or in part, to the
transferee and Landlord shall then (provided such transferee assumes all of
Landlord’s obligations under this Lease), be released by Tenant from all
liability therefor, and it is agreed that the provisions of this Section shall
apply to every transfer or assignment of the whole or any portion of the Letter
of Credit to a new landlord. In connection with any such transfer of the Letter
of Credit by Landlord, Tenant shall execute and submit to the Bank such
applications, documents, and instruments as may be necessary to effectuate such
transfer, and Tenant shall be responsible for paying the Bank’s transfer and
processing fees in connection with any such transfer.

(b) Restoration. If, as a result of any drawing by Landlord on the Letter of
Credit, the amount of the Letter of Credit shall be less than the Letter of
Credit Amount, Tenant shall, within ten (10) business days after the drawdown by
Landlord and notice thereof to Tenant, take such actions as are required to
restore the Letter of Credit Amount, which may include providing a replacement
Letter of Credit for the full Letter of Credit Amount, provided such additional
Letter(s) of Credit or replacement Letter of Credit comply with the applicable
requirements of Section 8.2 and all subsections thereof of this Lease. If Tenant
fails to comply with this requirement, such failure shall be deemed a rent
default under Section 24.1(a) of this Lease, provided that if Landlord is
prevented from delivering a notice of default to Tenant or otherwise declaring a
default by Tenant for any reason, including, without limitation, because Tenant
has filed a voluntary petition, or an involuntary petition has been filed
against Tenant, under the Bankruptcy Code, then no such notice or declaration of
default and cure period shall be required for a rent default under
Section 24.1(a) of this Lease.

(c) Renewals. Tenant covenants and warrants that it will neither assign nor
encumber the Letter of Credit or any part of it and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment, or attempted encumbrance. Without limiting the generality
of the foregoing, if the Letter of Credit expires earlier than the Letter of
Credit Expiration Date, Landlord will accept a renewal of the letter of credit
(such renewal letter of credit to be in effect and delivered to Landlord, as
applicable, not later than thirty (30) days before the expiration of the Letter
of Credit), which shall be irrevocable and automatically renewable as required
in Section 8.2 above through the Letter of Credit Expiration Date on the same
terms as the expiring Letter of Credit or such other terms as may be acceptable
to Landlord in its reasonable discretion. However, if the Letter of Credit is
not timely renewed, or if Tenant fails to maintain the Letter of Credit in the
amount and in accordance with the terms set forth in Section 8.2 above, Landlord
shall have the right to present the Letter of Credit to the Bank to draw on the
Letter of Credit, and the proceeds of the Letter of Credit may be applied by
Landlord against any Rent payable by Tenant under this Lease that is not paid
when due and to pay for all losses and damages that Landlord has suffered or
that Landlord reasonably estimates that it will suffer as a result of any breach
or default by Tenant under this Lease. Any unused proceeds shall be deemed held
by Landlord as security in accordance with applicable laws, but need not be
segregated from Landlord’s other assets, but shall be returned to Tenant within
thirty (30) days of receipt of a replacement Letter of Credit. Landlord agrees
to pay to Tenant within sixty (60) days after the expiration of the Term of this
Lease the amount of any proceeds of the Letter of Credit received by Landlord
and not applied against any Rent payable by Tenant under this Lease, or not used
to pay for any losses and damages suffered by Landlord (or reasonably estimated
by Landlord that it will suffer) as a result of any breach or default by Tenant
under this Lease; provided, however, that if before the Letter of Credit
Expiration Date a voluntary petition is

16

--------------------------------------------------------------------------------

 

filed by Tenant, or an involuntary petition is filed against Tenant by any of
Tenant’s creditors, under the Bankruptcy Code, then Landlord shall not be
obligated to make such payment in the amount of the unused Letter of Credit
proceeds until either all preference issues relating to payments under this
Lease have been resolved in such bankruptcy or reorganization case or such
bankruptcy or reorganization case has been dismissed.

(d) Draws. Tenant acknowledges and agrees that Landlord is entering into this
Lease in material reliance on the ability of Landlord to draw on the Letter of
Credit on the occurrence of any breach, default or failure to perform on the
part of Tenant under this Lease. If Tenant shall breach or fail to perform any
provision of this Lease or otherwise be in default under this Lease, in each
case beyond the applicable notice and cure period, Landlord may, but without
obligation to do so, draw on the Letter of Credit, in part or in whole, to cure
any breach or default of Tenant and to compensate Landlord for any and all
damages of any kind or nature sustained or which Landlord reasonably estimates
that it will sustain resulting from Tenant’s breach or default and to which
Landlord is entitled under this Lease, including any damages that accrue upon
termination of the Lease under the Lease and/or Section 1951.2 of the California
Civil Code or any similar provision. The use, application, or retention of any
proceeds of the Letter of Credit, or any portion of it, by Landlord shall not
prevent Landlord from exercising any other right or remedy provided by this
Lease or by any applicable law, it being intended that Landlord shall not first
be required to proceed against the Letter of Credit, and shall not operate as a
limitation on any recovery to which Landlord may otherwise be entitled. Tenant
agrees not to interfere in any way with payment to Landlord of the proceeds of
the Letter of Credit, following a draw properly made by Landlord of any portion
of the Letter of Credit. No condition or term of this Lease shall be deemed to
render the Letter of Credit conditional to justify the issuer of the Letter of
Credit in failing to honor a drawing on such Letter of Credit in a timely
manner. Tenant agrees and acknowledges that (1) the Letter of Credit constitutes
a separate and independent contract between Landlord and the Bank; (2) Tenant is
not a third party beneficiary of such contract; (3) Tenant has no property
interest whatsoever in the Letter of Credit; and (4) if Tenant becomes a debtor
under any chapter of the Bankruptcy Code, neither Tenant, any trustee, nor
Tenant’s bankruptcy estate shall have any right to restrict or limit Landlord’s
claim or rights to the Letter of Credit by application of Section 502(b)(6) of
the U.S. Bankruptcy Code or otherwise.

In addition, Landlord, or its then managing agent, shall have the right to draw
down an amount up to the face amount of the Letter of Credit if any of the
following shall have occurred or be applicable:

(i) Landlord states that such amount is due to Landlord under the terms and
conditions of this Lease, provided that if Landlord is prevented from delivering
a notice of default to Tenant for any reason, including, without limitation,
because Tenant has filed a voluntary petition, or an involuntary petition has
been filed against Tenant, under the Bankruptcy Code (hereinafter defined), then
no such notice and cure period shall be required;

(ii) Tenant has filed a voluntary petition under any chapter of the U.S.
Bankruptcy Code or any similar state law (collectively, the “Bankruptcy Code”);

(iii) Tenant has assigned any or all of its assets to creditors in accordance
with any federal or state laws;

(iv) an involuntary petition has been filed against Tenant or any guarantor of
Tenant’s obligations under this Lease under any chapter of the Bankruptcy Code,
which petition is not dismissed within sixty (60) days after the date it is
filed; provided, however, that if Tenant is still operating its business in the
Leased Premises and this Lease has not been terminated, Landlord may draw upon
the Letter of Credit only to the extent such amount is due Landlord under the
terms of this Lease or the guaranty of this Lease; or

17

--------------------------------------------------------------------------------

 

(v) the Bank has notified Landlord that the Letter of Credit will not be renewed
or extended through the Letter of Credit Expiration Date; or

(vi) the Bank does not meet the standard for an Acceptable Issuing Bank and
Tenant has not delivered a replacement Letter of Credit form an Acceptable
Issuing Bank within the earlier of (i) thirty (30) days after notice from
Landlord that the Bank does not meet the standard for an Acceptable Issuing
Bank, or (ii) the date the Bank is declared insolvent or taken over for any
reason by the Federal Deposit Insurance Corporation or any other governmental
agency.

(e) Replacement. Tenant may, from time to time, replace any existing Letter of
Credit with a new Letter of Credit if the new Letter of Credit:

(1) Becomes effective at least 30 days before expiration of the Letter of Credit
that it replaces;

(2) Is in the applicable Letter of Credit Amount;

(3) Is issued by an Acceptable Issuing Bank or a Bank otherwise acceptable to
Landlord in its sole discretion; and

(4) Otherwise complies with the requirements of Section 8.2 and all subsections
thereof.

(f) Not a Security Deposit. Landlord and Tenant acknowledge and agree that in no
event or circumstance shall the Letter of Credit or any renewal of it or any
proceeds applied by Landlord as provided in this Lease be (1) deemed to be or
treated as a “security deposit” within the meaning of California Civil Code
Section 1950.7, (2) subject to the terms of Section 1950.7, or (3) intended to
serve as a “security deposit” within the meaning of Section 1950.7. Landlord and
Tenant (1) agree that Section 1950.7 and any and all other laws, rules, and
regulations applicable to security deposits in the commercial context (“Security
Deposit Laws”) shall have no applicability or relevancy to the Letter of Credit,
and (2) waive any and all rights, duties, and obligations either party may now
or in the future have relating to or arising from the Security Deposit Laws.

(g) Reduction in Letter of Credit Amount. Tenant shall have the right to reduce
the amount of the Letter of Credit so that the reduced Letter of Credit Amount
will be $142,099.20 effective as of the first day of the thirty-sixth
(36th) full calendar month following the Commencement Date. Notwithstanding
anything to the contrary contained herein, if Tenant has been in default under
this Lease at any time prior to the effective date of any reduction of the
Security Deposit and Tenant has failed to cure such default within any
applicable cure period, then Tenant shall have no right to reduce the amount of
the Letter of Credit as described herein. Any reduction in the Letter of Credit
shall be accomplished by Tenant providing Landlord with a substitute Letter of
Credit in full compliance with the terms of this Paragraph 8.3 and in the
reduced amount.

ARTICLE 9 USE

9.1 Permitted Use. The Leased Premises may be used and occupied only for the
purposes specified in Section 1.12 hereof, and for no other purpose or purposes.
Tenant shall promptly comply with all laws, ordinances, orders and regulations
affecting the Leased Premises, their cleanliness, safety, occupation and use.
Tenant shall not use, or permit to be used, the Leased Premises in any manner
that will unreasonably disturb any other tenant in the Building or Complex, or
obstruct or interfere with the rights of other tenant or occupants of the
Building or Complex, or injure or annoy them or create any unreasonable smells,
noise or vibrations (taking into account the nature and tenant-mix of the
Building). Tenant shall not do, permit or suffer in, on, or about the Leased
Premises the sale of any alcoholic liquor without the written consent of
Landlord first obtained. Tenant shall not allow the Leased Premises to be used
for any improper, unlawful or objectionable purpose.

18

--------------------------------------------------------------------------------

 

9.2 Safes, Heavy Equipment. Tenant shall not place a load upon any floor of the
Leased Premises which exceeds the lesser of fifty (50) pounds per square foot
live load or such other amount specified in writing by Landlord from time to
time. Landlord reserves the right to prescribe the weight and position of all
safes and heavy installations which Tenant wishes to place in the Leased
Premises so as properly to distribute the weight thereof, or to require plans
prepared by a qualified structural engineer at Tenant’s sole cost and expense
for such heavy objects. Notwithstanding the foregoing, Landlord shall have no
liability for any damage caused by the installation of such heavy equipment or
safes.

9.3 Machinery. Business machines and mechanical equipment belonging to Tenant
which cause noise and/or vibration that may be transmitted to the structure of
the Building or to any other leased space to such a degree as to be
objectionable to Landlord or to any tenants in the Complex shall be placed and
maintained by the party possessing the machines or equipment, at such party’s
expense, in settings of cork, rubber or spring type noise and/or vibration
eliminators, and Tenant shall take such other measures as needed to eliminate
vibration and/or noise. If the noise or vibrations cannot be eliminated, Tenant
must remove such equipment within ten (10) days following written notice from
Landlord.

9.4 Waste or Nuisance. Tenant shall not commit, or suffer to be committed, any
waste upon the Leased Premises, or any nuisance, or other act or thing which may
disturb the quiet enjoyment of any other tenant or occupant of the Complex in
which the Leased Premises are located.

9.5 Access. Tenant shall have access to the Leased Premises twenty-four hours a
day, seven days a week, subject to any security requirements and regulations
that may be in effect at the time. Tenant acknowledges and agrees that it shall
use the card-key system currently in place for entry into the Building and into
the Leased Premises.

ARTICLE 10 COMPLIANCE WITH LAWS AND REGULATIONS

10.1 Compliance Obligations.

(a) Tenant shall, at its sole cost and expense, comply with all of the
requirements of all municipal, state and federal authorities now in force, or
which may hereafter be in force, pertaining to Tenant’s particular use of the
Leased Premises or the specific operation of Tenant’s business, and shall
faithfully observe in the use or occupancy of the Leased Premises all municipal
ordinances and state and federal statutes, laws and regulations now or hereafter
in force, including, without limitation, the “Environmental Laws” (as
hereinafter defined), and the Americans with Disabilities Act, 42 U.S.C. §§
12101-12213 (and any rules, regulations, restrictions, guidelines, requirements
or publications promulgated or published pursuant thereto), whether or not any
of the foregoing were foreseeable or unforeseeable at the time of the execution
of this Lease. The judgment of any court of competent jurisdiction, or the
admission of Tenant in any action or proceeding against Tenant, whether Landlord
be a party thereto or not, that any such requirement, ordinance, statute or
regulation pertaining to the Leased Premises has been violated, shall be
conclusive of that fact as between Landlord and Tenant. As of the Lease
Reference Date, Landlord has not received any notification that the Premises, or
any portion thereof, is in violation of the ADA, which alleged violation remains
uncured.

(b) Landlord shall, as an Operating Cost, comply with all of the applicable
requirements of all municipal, state and federal authorities now in force, or
which may hereafter be in force, pertaining to the Common Areas of the Building,
but only to the extent required by any governmental authority with jurisdiction
thereof; provided, if any work is required to comply with any such law as a
result of Tenant’s use of the Leased Premises or the operation of Tenant’s
business, or any Alteration made by or on behalf of Tenant, then such work shall
be performed by Landlord at the sole cost and expense of Tenant.

10.2 Condition of Leased Premises. Subject to Landlord’s work, if any, as
referred to in Exhibit C to this Lease, and except as otherwise expressly
provided herein, Tenant hereby accepts the Leased Premises in the condition
existing as of the date of occupancy, subject to all applicable zoning,
municipal, county and state laws,

19

--------------------------------------------------------------------------------

 

ordinances, rules, regulations, orders, restrictions of record, and requirements
in effect during the Term or any part of the Term hereof regulating the Leased
Premises, and without representation, warranty or covenant by Landlord, express
or implied, as to the condition, habitability or safety of the Leased Premises,
the suitability or fitness thereof for their intended purposes, or any other
matter.

10.3 Hazardous Materials.

(a) Hazardous Materials. As used herein, the term “Hazardous Materials” shall
mean any wastes, materials or substances (whether in the form of liquids, solids
or gases, and whether or not air-borne), which are or are deemed to be
(i) pollutants or contaminants, or which are or are deemed to be hazardous,
toxic, ignitable, reactive, corrosive, dangerous, harmful or injurious, or which
present a risk to public health or to the environment, or which are or may
become regulated by or under the authority of any applicable local, state or
federal laws, judgments, ordinances, orders, rules, regulations, codes or other
governmental restrictions, guidelines or requirements, any amendments or
successor(s) thereto, replacements thereof or publications promulgated pursuant
thereto, including, without limitation, any such items or substances which are
or may become regulated by any of the Environmental Laws (as hereinafter
defined); (ii) listed as a chemical known to the State of California to cause
cancer or reproductive toxicity pursuant to Section 25249.8 of the California
Health and Safety Code, Division 20, Chapter 6.6 (Safe Drinking Water and Toxic
Enforcement Act of 1986); or (iii) a pesticide, petroleum, including crude oil
or any fraction thereof, asbestos or an asbestos-containing material, a
polychlorinated biphenyl, radioactive material, or urea formaldehyde.

(b) Environmental Laws. In addition to the laws referred to in section 10.3(a)
above, the term “Environmental Laws” shall be deemed to include, without
limitation, 33 U.S.C. Section 1251 et seq., 42 U.S.C. Section 6901 et seq., 42
U.S.C. Section 7401 et seq., 42 U.S.C. Section 9601 et seq., and California
Health and Safety Code Section 25100 et seq., and 25300 et seq., California
Water Code, Section 13020 et seq., or any successor(s) thereto, all local, state
and federal laws, judgments, ordinances, orders, rules, regulations, codes and
other governmental restrictions, guidelines and requirements, any amendments and
successors thereto, replacements thereof and publications promulgated pursuant
thereto, which deal with or otherwise in any manner relate to, air or water
quality, air emissions, soil or ground conditions or other environmental matters
of any kind.

(c) Use of Hazardous Materials. Tenant agrees that during the Term of this
Lease, there shall be no use, presence, disposal, storage, generation, leakage,
treatment, manufacture, import, handling, processing, release, or threatened
release of Hazardous Materials on, from or under the Leased Premises
(individually and collectively, “Hazardous Use”) except to the extent that, and
in accordance with such conditions as, Landlord may have previously approved in
writing in its sole and absolute discretion. However, without the necessity of
obtaining such prior written consent, Tenant shall be entitled to use and store
only those Hazardous Materials which are (i) typically used in the ordinary
course of business in an office for use in the manner for which they were
designed and in such limited amounts as may be normal, customary and necessary
for Tenant’s business in the Leased Premises, and (ii) in full compliance with
Environmental Laws, and all judicial and administrative decisions pertaining
thereto. For the purposes of this Section 10.3(c), the term Hazardous Use shall
include Hazardous Use(s) on, from or under the Leased Premises by Tenant or any
of its directors, officers, employees, shareholders, partners, business
invitees, agents, contractors or occupants (collectively, “Tenant’s Parties”),
whether known or unknown to Tenant, and whether occurring and/or existing during
or prior to the commencement of the Term of this Lease.

(d) Compliance. Tenant agrees that during the Term of this Lease Tenant shall
not be in violation of any federal, state or local law, ordinance or regulation
relating to industrial hygiene, soil, water, or environmental conditions on,
under or about the Leased Premises including, but not limited to, the
Environmental Laws. As of the Lease Reference Date, Landlord has no actual
knowledge, and has not received any notification, that the Complex, the
Building, or any portion thereof, is in violation of any Environmental Laws.

20

--------------------------------------------------------------------------------

 

(e) Inspection and Testing by Landlord. Landlord shall have the right at all
times during the term of this Lease to (i) inspect the Leased Premises and to
(ii) conduct tests and investigations to determine whether Tenant is in
compliance with the provisions of this Section. Except in case of emergency,
Landlord shall give reasonable notice to Tenant before conducting any
inspections, tests, or investigations. The cost of all such inspections, tests
and investigations shall be borne by Tenant if Tenant is in breach of
Section 10.3 of this Lease. Neither any action nor inaction on the part of
Landlord pursuant to this Section 10.3(e) shall be deemed in any way to release
Tenant from, or in any way modify or alter, Tenant’s responsibilities,
obligations, and/or liabilities incurred pursuant to Section 10.3 hereof.

10.4 Indemnity. Tenant shall indemnify, hold harmless, and, at Landlord’s option
(with such attorneys as Landlord may approve in advance and in writing), defend
Landlord and Landlord’s officers, directors, shareholders, partners, members,
managers, employees, contractors, property managers, agents and mortgagees and
other lien holders, from and against any and all “Losses” (hereinafter defined)
arising from or related to: (a) any violation or alleged violation by Tenant or
any of Tenant’s Parties of any of the requirements, ordinances, statutes,
regulations or other laws referred to in this Article 10, including, without
limitation, the Environmental Laws; (b) any breach of the provisions of this
Article 10 by Tenant or any of Tenant’s Parties; or (c) any Hazardous Use by
Tenant or any Tenant Parties on, about or from the Leased Premises of any
Hazardous Material approved by Landlord under this Lease. The term “Losses”
shall mean all claims, demands, expenses, actions, judgments, damages,
penalties, fines, liabilities, losses of every kind and nature (including,
without limitation, property damage, damages for the loss or restriction on use
of any space or amenity within the Building or the Complex, damages arising from
any adverse impact on marketing space in the Complex, sums paid in settlement of
claims and any costs and expenses associated with injury, illness or death to or
of any person), suits, administrative proceedings, costs and fees, including,
but not limited to, attorneys’ and consultants’ fees and expenses, and the costs
of cleanup, remediation, removal and restoration, that are in any way related to
any matter covered by the foregoing indemnity.

ARTICLE 11 SERVICE AND EQUIPMENT

11.1 Climate Control. Landlord shall provide climate control to the Leased
Premises from 8:00 a.m. to 6:00 p.m. (the “Climate Control Hours”) on weekdays
(Saturdays, Sundays and holidays excepted) to maintain a temperature adequate
for comfortable occupancy, provided that Landlord shall have no responsibility
or liability for failure to supply climate control service when making repairs,
alterations or improvements or when prevented from so doing by strikes or any
cause beyond Landlord’s reasonable control. Any climate control furnished for
periods not within the Climate Control Hours pursuant to Tenant’s request shall
be at Tenant’s sole cost and expense in accordance with rate schedules
promulgated by Landlord from time to time. As of the Lease Reference Date, the
rate for climate control at times other than the Climate Control Hours is Forty
Dollars ($40.00) per hour, with a two (2) hour minimum. Upon request, Landlord
shall advise Tenant of the then current rate schedule. Tenant acknowledges that
Landlord has installed in the Building a system for the purpose of climate
control. Any use of the Leased Premises not in accordance with the design
standards or any arrangement of partitioning which interferes with the normal
operation of such system may require changes or alterations in the system or
ducts through which the climate control system operates. Any changes or
alterations so occasioned, if such changes can be accommodated by Landlord’s
equipment, shall be made by Tenant at its cost and expense but only with the
written consent of Landlord first had and obtained, and in accordance with
drawings and specifications and by a contractor first approved in writing by
Landlord. If installation of partitions, equipment or fixtures by Tenant
necessitates the re-balancing of the climate control equipment in the Leased
Premises, the same will be performed by Landlord at Tenant’s expense. Any
charges to be paid by Tenant hereunder shall be due within thirty (30) days of
receipt of an invoice from Landlord.

11.2 Elevator Service. Landlord shall provide elevator service (which may be
with or without operator at Landlord’s option) provided that Tenant, its
employees, and all other persons using such services shall do so at their own
risk.

21

--------------------------------------------------------------------------------

 

11.3 Cleaning Public Areas. Landlord shall maintain and keep clean the street
level lobbies, sidewalks, truck dock, public corridors and other public portions
of the Building.

11.4 Refuse Disposal. Tenant shall pay Landlord, within thirty (30) days of
being billed therefor, for the removal from the Leased Premises and the Building
of such refuse and rubbish of Tenant as shall exceed that ordinarily accumulated
daily in the routine of a reasonable office.

11.5 Janitorial Service. Landlord shall provide cleaning and janitorial service
in and about the Complex and Leased Premises five days a week (which is
currently scheduled for Monday through Friday, holidays excepted, subject to
change by Landlord) in accordance with commercially reasonable standards in an
office building in the city in which the Building is located.

11.6 Special Cleaning Service. To the extent that Tenant shall require special
or more frequent cleaning and/or janitorial service (hereinafter referred to as
“Special Cleaning Service”) Landlord may, upon reasonable advance notice from
Tenant, elect to furnish such Special Cleaning Service and Tenant agrees to pay
Landlord, within thirty (30) days of being billed therefor, Landlord’s charge
for providing such additional service. Special Cleaning Service shall include
but shall not be limited to the following to the extent such services are beyond
those typically provided pursuant to section 11.5 above:

(a) The cleaning and maintenance of Tenant eating facilities other than the
normal and ordinary cleaning and removal of garbage, which special cleaning
service shall include, without limitation, the removal of dishes, utensils and
excess garbage; it being acknowledged that normal and ordinary cleaning service
does not involve placing dishes, glasses and utensils in the dishwasher,
cleaning any coffee pot or other cooking mechanism or cleaning the refrigerator
or any appliances;

(b) The cleaning and maintenance of Tenant computer centers, including
peripheral areas other than the normal and ordinary cleaning and removal of
garbage if Tenant so desires;

(c) The cleaning and maintenance of special equipment areas, locker rooms, and
medical centers;

(d) The cleaning and maintenance in areas of special security; and

(e) The provision of consumable supplies for private toilet rooms.

11.7 Electrical. During the Term of this Lease, there shall be available to the
Leased Premises electrical facilities comparable to those supplied in other
comparable office buildings in the vicinity of the Building to provide
sufficient power for normal lighting and office machines of similar low
electrical consumption, and one personal computer for each desk station, but not
for any additional computers or extraordinary data processing equipment, special
lighting and any other item of electrical equipment which requires a voltage
other than one hundred ten (110) volts single phase and is not typically found
in an office, as determined by Landlord in its sole, but reasonable discretion;
and provided, however, that if the installation of such electrical equipment
requires additional air conditioning capacity above that normally provided to
tenants of the Building or above standard usage of existing capacity as
determined by Landlord in its sole, but reasonable discretion, then the
additional air conditioning installation and/or operating costs attributable
thereto shall be paid by Tenant. Tenant agrees not to use any apparatus or
device in, upon or about the Leased Premises which may in any way increase the
amount of such electricity usually furnished or supplied to the Leased Premises,
and Tenant further agrees not to connect any apparatus or device to the wires,
conduits or pipes or other means by which such electricity is supplied, for the
purpose of using additional or unusual amounts of electricity, without the prior
written consent of Landlord. At all times, Tenant’s use of electric current
shall never exceed Tenant’s share of the capacity of the feeders to the Building
or the risers or wiring installation. Tenant shall not install or use or permit
the installation or use in the Leased Premises of any computer or electronic
data processing or ancillary equipment or any other electrical apparatus
designed to operate on

22

--------------------------------------------------------------------------------

 

electrical current in excess of 110 volts and 5 amps per machine, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. If Tenant shall require electrical current in
excess of that usually furnished or supplied for use of the Leased Premises as
general office space, Tenant shall first procure the written consent of Landlord
(which consent shall not be unreasonably withheld, conditioned or delayed) to
the use thereof and Landlord or Tenant may (i) cause a meter to be installed in
or for the Leased Premises, or (ii) if Tenant elects not to install said meter,
Landlord may reasonably estimate such excess electrical current. The cost of any
meters (including, without limitation, the cost of any installation) or surveys
to estimate such excess electrical current shall be paid by Tenant. Landlord’s
approval of any space plan, floor plan, construction plans, specifications, or
other drawings or materials regarding the construction of the Tenant
Improvements or any alterations shall not be deemed or construed as consent by
Landlord under this paragraph to Tenant’s use of such excess electrical current
as provided above. Tenant agrees to pay to Landlord, promptly upon demand
therefor, all costs of such excess electrical current consumed as calculated by
said meters (at the rates charged for such services to the Building by the
municipality or the local public utility) or the excess amount specified in said
estimate, as the case may be, plus any additional expense incurred in keeping
account of the electrical current so consumed, which additional expense Landlord
shall advise Tenant within a reasonable time after request by Tenant.

11.8 Water. During the Term of this Lease, if water is made available to the
Leased Premises, then water shall be used for drinking, lavatory and office
kitchen purposes only as applicable. If Tenant requires, uses or consumes water
for any purpose in addition to ordinary drinking, lavatory, and office kitchen
purposes (as determined by Landlord in its sole and absolute discretion), as
applicable, Landlord may reasonably estimate such excess and Tenant shall pay
for same.

11.9 Interruptions. It is understood that Landlord does not warrant that any of
the services referred to above or any other services which Landlord may supply
will be free from interruption. Tenant acknowledges that any one or more such
services may be suspended or reduced by reason of repairs, alterations or
improvements necessary to be made, by strikes or accidents, by any cause beyond
the reasonable control of Landlord, or by orders or regulations of any federal,
state, county or municipal authority. Any such interruption or suspension of
services shall not be deemed an eviction (constructive or otherwise) or
disturbance of Tenant’s use and possession of the Leased Premises or any part
thereof, nor render Landlord liable to Tenant for damages by abatement of Rent
or otherwise, nor relieve Tenant of performance of Tenant’s obligations under
this Lease. Notwithstanding anything herein to the contrary, if the Premises is
made untenantable, inaccessible or unsuitable for the ordinary conduct of
Tenant’s business, as a result of an interruption in any of the services
required to be provided by Landlord pursuant to this Article 11, then
(i) Landlord shall use commercially reasonable good faith efforts to restore the
same as soon as is reasonably possible, (ii) if, despite such commercially
reasonable good faith efforts by Landlord, such interruption persists for a
period in excess of three (3) consecutive business days, then Tenant, as its
sole remedy, shall be entitled to receive an abatement of Minimum Monthly Rent
and additional Rent payable hereunder during the period beginning on the fourth
(4th) consecutive business day of such interruption and ending on the day the
utility or service has been restored; provided, however, that in the event such
interruption is not due to Landlord’s negligence or willful misconduct, then
such abatement shall only apply to the extent Landlord collects proceeds (or
would have collected had Landlord tendered such claim) under the policy of
rental-loss insurance the cost of which has been included in Operating Expenses
and the proceeds from which are allocable to the Premises.

11.10 Conservation. Tenant agrees to comply with the conservation, use and
recycling policies and practices from time to time reasonably established by
Landlord for the use of utilities and services supplied by Landlord. Landlord
may reduce the utilities supplied to the Leased Premises and the Common Areas as
required or permitted by any mandatory or voluntary water, energy or other
conservation statute, regulation, order or allocation or other program, and the
utility charges payable by Tenant hereunder may include excess usage penalties
or surcharges as may, from time to time, be imposed on Landlord or the Premises
as a result of Tenant’s failure to comply with any such conservation statute,
regulation, or order.

23

--------------------------------------------------------------------------------

 

11.11 Excess Usage. In addition to Tenant’s Proportionate Share of Operating
Costs, Tenant shall pay for (the “Excess Utility Costs”) (i) all utility costs
(including, without limitation, electricity, water and/or natural gas)
attributable to any HVAC or other cooling system located in the Leased Premises
or elsewhere that provides service to Tenant’s server room, data center or other
areas with special equipment or for special use, and (ii) all utility costs
consumed at the Leased Premises in excess of normal office use (such as by way
of example only, extended hours of operation, heavier use of duplicating,
computer, telecommunications or other equipment in excess of the normal use for
general office uses, or a density of workers in excess of the normal density for
general office uses). Tenant shall pay for such Excess Utility Costs within
thirty (30) days after receipt of a billing from Landlord. Such billing shall be
determined in good faith by Landlord based on separate meters, submeters or
other measuring devices (such as an eamon demon device) to measure consumption
of such utilities at the Leased Premises or otherwise based on a commercially
reasonable allocation given Tenant’s use of the Leased Premises. The charge for
such excess use may include a commercially reasonable charge for increased wear
and tear on existing mechanical equipment caused by Tenant’s excess consumption.
Tenant shall pay, as additional rent, for the Excess Utility Costs within thirty
(30) days after receipt of a billing from Landlord, and if requested by
Landlord, Tenant shall pay for Excess Utility Costs, as additional rent, on an
estimated basis in advance on the first day of each month, subject to an annual
reconciliation of such Excess Utility Costs.

ARTICLE 12 ALTERATIONS

12.1 Consent of Landlord; Ownership. Tenant shall not make, or suffer to be
made, any alterations, additions or improvements, including, without limitation,
any alterations, additions or improvements that result in increased
telecommunication demands or require the addition of new communication or
computer wires, cables and related devises or expand the number of telephone or
communication lines dedicated to the Leased Premises by the Building’s
telecommunication design (individually, an “alteration” and collectively,
“alterations”) to the Leased Premises, or any part thereof, without the written
consent of Landlord first had and obtained, which consent shall not be
unreasonably withheld, conditioned or delayed. Subject to Section 12.4 below,
any alterations, except trade fixtures, shall upon expiration or termination of
this Lease become a part of the realty and belong to Landlord. Except as
otherwise provided in this Lease, Tenant shall have the right to remove its
trade fixtures placed upon the Leased Premises provided that Tenant restores the
Leased Premises as indicated below. Notwithstanding the foregoing, Landlord’s
consent shall not be required for any alteration to the interior of the Premises
that complies with the following requirements: (1) is cosmetic in nature such as
painting, (2) does not affect the roof or any area outside of the Premises or
require work inside the walls or above the ceiling of the Premises; (3) does not
affect the Structural parts of the Building or materially affect electrical,
plumbing, HVAC or mechanical systems in the Building or servicing the Premises,
or the sprinkler or other life safety system; and (4) costs less than $10,000.00
in the aggregate for all of such Alterations during a calendar year (herein
referred to as “Minor Alteration”). Tenant shall provide Landlord with prior
written notice of any Minor Alteration that requires a building permit.

12.2 Requirements. Any alteration performed by Tenant shall be subject to strict
conformity with the following requirements:

(a) All alterations shall be at the sole cost and expense of Tenant;

(b) Prior to commencement of any work of alteration, Tenant shall submit
detailed plans and specifications, including working drawings (hereinafter
referred to as “Plans”), of the proposed alteration, which shall be subject to
the consent of Landlord in accordance with the terms of Section 12.1 above;

(c) Following approval of the Plans by Landlord, Tenant shall give Landlord at
least ten (10) days’ prior written notice of any commencement of work in the
Leased Premises so that Landlord may post notices of non-responsibility in or
upon the Leased Premises as provided by law;

24

--------------------------------------------------------------------------------

 

(d) No alteration shall be commenced without Tenant having previously obtained
all appropriate permits and approvals required by and of governmental agencies;

(e) All alterations shall be performed in a skillful and workmanlike manner,
consistent with the best practices and standards of the construction industry,
and pursued with diligence in accordance with said Plans previously approved by
Landlord and in full accord with all applicable laws and ordinances. All
material, equipment, and articles incorporated in the alterations are to be new
and of recent manufacture and of the most suitable grade for the purpose
intended;

(f) Tenant must obtain the prior written approval (which approval shall not be
unreasonably withheld, conditioned or delayed) from Landlord for Tenant’s
contractors before the commencement of any work. Tenant’s contractor for any
work shall maintain all of the insurance reasonably required by Landlord,
including, without limitation, commercial general liability and workers’
compensation.

(g) As a condition of approval of an alteration (but not the Tenant Improvements
to be installed pursuant to Exhibit C ), the cost of which is reasonably
expected to exceed $40,000.00, Landlord may require performance and labor and
materialmen’s payment bonds issued by a surety approved by Landlord, in a sum
equal to the cost of the alterations guarantying the completion of the
alteration free and clear of all liens and other charges in accordance with the
Plans. Such bonds shall name Landlord as beneficiary;

(h) The alteration must be performed in a manner such that they will not
interfere with the quiet enjoyment of the other tenants in the Complex.

12.3 Liens. Tenant shall keep the Leased Premises and the Complex in which the
Leased Premises are situated free from any liens arising out of any work
performed, materials furnished or obligations incurred by Tenant. In the event a
mechanic’s or other lien is filed against the Leased Premises, Building or the
Complex as a result of a claim arising through Tenant, Landlord may demand that
Tenant furnish to Landlord a surety bond satisfactory to Landlord in an amount
equal to at least one hundred fifty percent (150%) of the amount of the
contested lien claim or demand, indemnifying Landlord against liability for the
same and holding the Leased Premises free from the effect of such lien or claim.
Such bond must be posted within twenty (20) days following notice from Landlord.
In addition, Landlord may require Tenant to pay Landlord’s reasonable attorneys’
fees and costs in participating in any action to foreclose such lien if Landlord
shall decide it is to its best interest to do so. If Tenant fails to post such
bond within said time period, Landlord, after five (5) business days prior
written notice to Tenant, may pay the claim prior to the enforcement thereof, in
which event Tenant shall reimburse Landlord in full, including attorneys’ fees,
for any such expense, as additional rent, with the next due rental.

12.4 Restoration. Tenant shall return the Leased Premises to Landlord at the
expiration or earlier termination of this Lease in as good and sanitary order,
condition and repair as received, free of rubble and debris, broom clean,
reasonable wear and tear, casualty and condemnation excepted. However, Tenant
shall ascertain from Landlord at least thirty (30) days prior to the termination
of this Lease, whether Landlord desires the Leased Premises, or any part
thereof, restored to its condition prior to the making of any alterations,
installations and improvements (whether or not permitted hereunder), and if
Landlord shall so desire, then Tenant shall forthwith restore said Leased
Premises or the designated portions thereof as the case may be, to its original
condition, entirely at its own expense, excepting normal wear and tear;
provided, however, Tenant shall not be obligated to remove any alterations,
installations or improvements if, at the time Tenant requested Landlord’s
approval (or notified Landlord of the same), Tenant requested of Landlord in
writing that Landlord inform Tenant of whether or not Landlord would require
Tenant to remove the same, and at the time Landlord granted its approval, it did
not inform Tenant that Landlord would require Tenant to remove such alteration,
installation or improvement at the expiration of this Lease. All damage to the
Leased Premises caused by the removal of such trade fixtures and other personal
property that Tenant is permitted to remove under the terms of this Lease and/or
such restoration shall be repaired by Tenant at its sole cost and expense prior
to termination.

25

--------------------------------------------------------------------------------

 

ARTICLE 13 PROPERTY INSURANCE

13.1 Use of Leased Premises. No use shall be made or permitted to be made on the
Leased Premises, nor acts done, which will increase the existing rate of
insurance upon the building in which the Leased Premises are located or upon any
other Building in the Complex or cause the cancellation of any insurance policy
covering the Building, or any part thereof, nor shall Tenant sell, or permit to
be kept, used or sold, in or about the Leased Premises, any article which may be
prohibited by the standard form of “All Risk” fire insurance policies. Tenant
shall, at its sole cost and expense, comply with any and all requirements
pertaining to the Leased Premises, of any insurance organization or company,
necessary for the maintenance of reasonable property damage and commercial
general liability insurance, covering the Leased Premises, the Building, or the
Complex.

13.2 Increase in Premiums. Tenant agrees to pay Landlord, as additional Rent,
within thirty (30) days after receipt by Tenant of Landlord’s billing therefor,
any increase in premiums for insurance policies which may be carried by Landlord
on the Leased Premises, Building or Complex to the extent resulting from the
negligence or willful misconduct of Tenant or any of its contractors, partners,
officers, employees or agents.

13.3 Personal Property Insurance. Tenant shall maintain in full force and effect
on alterations, additions, improvements, carpeting, floor coverings, panelings,
decorations, fixtures, inventory and other business personal property situated
in or about the Leased Premises a policy or policies providing protection
against any peril included within the classification “All Risk” to the extent of
one hundred percent (100%) of their replacement cost, or that percentage of the
replacement cost required to negate the effect of a co-insurance provision,
whichever is greater. No such policy shall have a deductible in a greater amount
than FIFTEEN THOUSAND DOLLARS ($15,000.00). Tenant shall also insure in the same
manner the physical value of all its leasehold improvements and alterations in
the Leased Premises installed by or on behalf of Tenant. During the term of this
Lease, the proceeds from any such policy or policies of insurance shall be used
for the repair or replacement of the fixtures, equipment, and leasehold
improvements so insured. Landlord shall have no interest in said
insurance(except as a loss payee with respect to any alterations or other
leasehold improvements made to the Premises), and will sign all documents
necessary or proper in connection with the settlement of any claim or loss by
Tenant. Tenant shall also maintain business interruption insurance and insurance
for all plate glass upon the Leased Premises. All insurance specified in this
Section 13.3 to be maintained by Tenant shall be maintained by Tenant at its
sole cost.

ARTICLE 14 INDEMNIFICATION, WAIVER OF CLAIMS AND SUBROGATION

14.1 Intent and Purpose. This Article 14 is written and agreed to in respect of
the intent of the parties to assign the risk of loss, whether resulting from
negligence of the parties or otherwise, to the party who is obligated hereunder
to cover the risk of such loss with insurance. Thus, the indemnity and waiver of
claims provisions of this Lease have as their object, so long as such object is
not in violation of public policy, the assignment of risk for a particular
casualty to the party carrying the insurance for such risk, without respect to
the causation thereof.

14.2 Waiver of Subrogation. So long as their respective insurers so permit,
Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage, All Risks or
other insurance now or hereafter existing for the benefit of the respective
party but only to the extent of the net insurance proceeds payable under such
policies. Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver.

14.3 Form of Policy. Tenant’s policies of insurance required hereunder shall
(a) be provided at Tenant’s expense; (b) name the Landlord Entities as
additional insureds (General Liability); (c) be issued by an insurance company
with a minimum Best’s rating of “A:VII” during the Term; and (d) provide that
said insurance shall not be canceled unless thirty (30) days prior written
notice (ten days for non-payment of premium) shall have been given to Landlord;
a certificate of Liability insurance on ACORD Form 25 and a certificate of
Property insurance on ACORD Form 27 shall be delivered to Landlord by Tenant
upon the Commencement Date and at least ten (10) days prior to each renewal of
said insurance.

26

--------------------------------------------------------------------------------

 

14.4 Indemnity.

(a) Tenant shall protect, indemnify and hold Landlord, Landlord’s investment
manager, and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them (the “Landlord
Entities”) harmless from and against any and all loss, claims, liability or
costs (including court costs and attorney’s fees) incurred by reason of (a) any
damage to any property (including but not limited to property of any Landlord
Entity) or any injury (including but not limited to death) to any person
occurring in, on or about the Leased Premises, Building and or Complex to the
extent that such injury or damage shall be caused by or arise from any actual or
alleged act, neglect, fault, or omission by or of Tenant or any of Tenant’s
agents, contractors, employees, licensees or business invitees (collectively,
the “Tenant Entities”); (b) the conduct or management of any work or thing
whatsoever done by the Tenant in or about the Leased Premises or from
transactions of the Tenant concerning the Leased Premises; (c) Tenant’s failure
to comply with any and all governmental laws, ordinances and regulations
applicable to the use of the Leased Premises or its occupancy; or (d) any breach
or default on the part of Tenant in the performance of any covenant or agreement
on the part of the Tenant to be performed pursuant to this Lease; provided,
however, the foregoing indemnity shall not be applicable to the extent any
claims arise out of or are attributable to the negligence or willful misconduct
of Landlord or Landlord Entities. The provisions of this Article shall survive
the termination of this Lease with respect to any claims or liability accruing
prior to such termination.

(b) Landlord shall protect, indemnify and hold Tenant harmless from and against
any and all loss, claims, liability or costs (including court costs and
attorney’s fees) incurred by reason of the gross negligence or willful
misconduct of Landlord; provided, however, the foregoing indemnity shall not be
applicable to the extent any claims arise out of or are attributable to the
negligence or willful misconduct of Tenant or Tenant Entities.

(c) The provisions of this Article shall survive the termination of this Lease
with respect to any claims or liability accruing prior to such termination.

14.5 Defense of Claims. In the event any action, suit or proceeding is brought
against Landlord by reason of any such occurrence, Tenant, upon Landlord’s
request, will at Tenant’s expense resist and defend such action, suit or
proceeding, or cause the same to be resisted and defended by counsel designated
either by Tenant or by the insurer whose policy covers the occurrence and in
either case approved by Landlord. The obligations of Tenant under this Section
arising by reason of any occurrence taking place during the Lease term shall
survive any termination of this Lease.

14.6 Waiver of Claims. Tenant, as a material part of the consideration to be
rendered to Landlord, hereby waives all claims against Landlord for damages to
goods, wares, merchandise and loss of business in, upon or about the Leased
Premises and injury to Tenant, its agents, employees, invitees or third persons,
in, upon or about the Leased Premises, Building or Complex from any cause
arising at any time, including the failure to provide security or Landlord’s
negligence in connection therewith, or the negligence of the parties hereto,
except to the extent such damages or injury are caused by the gross negligence
or willful actions of Landlord, its agents, officers and employees; provided,
however, the foregoing does not waive any direct claims by Tenant’s agents,
employees, invitees or other third persons.

14.7 References. Wherever in this Article the term Landlord or Tenant is used
and such party is to receive the benefit of a provision contained in this
Article, such term shall refer not only to that party but also to its
shareholders, officers, directors, employees, partners, members, managers,
mortgagees and agents.

27

--------------------------------------------------------------------------------

 

ARTICLE 15 LIABILITY AND OTHER INSURANCE

15.1 Tenant’s Insurance. Tenant shall, at Tenant’s expense, obtain and keep in
force during the term of this Lease, a commercial general liability insurance
policy, written on an occurrence basis, insuring Tenant and protecting Landlord
and the Landlord Entities against any liability to the public or to any invitee
of Tenant or a Landlord Entity against the risks of, bodily injury and property
damage, personal injury, contractual liability, completed operations, products
liability, owned and non-owned automobile liability arising out of the use,
occupancy or maintenance of the Leased Premises and all areas appurtenant
thereto. Such insurance shall be a combined single limit policy in an amount not
less than ONE MILLION DOLLARS ($1,000,000.00) per occurrence with a TWO MILLION
DOLLARS ($2,000,000.00) annual aggregate. Landlord, the Landlord Entities and
any lender and any other party in interest designated by Landlord shall be named
as additional insured(s). The policy shall contain cross liability endorsements
with coverage for Landlord for the negligence of Tenant even though Landlord is
named as an additional insured; shall insure performance by Tenant of the
indemnity provisions of this Lease (subject to standard policy exceptions and
exclusions); shall be primary, not contributing with, and not in excess of
coverage which Landlord may carry; shall provide for severability of interest;
shall provide that an act or omission of one of the insured or additional
insureds which would void or otherwise reduce coverage shall not void or reduce
coverages as to the other insured or additional insureds. The limits of said
insurance shall not limit any liability of Tenant hereunder. Not more frequently
than every year, if, in the reasonable opinion of Landlord, the amount of
liability insurance required hereunder is not adequate, Tenant shall promptly
increase said insurance coverage as reasonably required by Landlord.

15.2 Workers’ Compensation Insurance. Tenant shall carry Workers’ Compensation
insurance as required by law, including an employers’ liability endorsement.

15.3 Other Insurance. Tenant shall keep in force throughout the Term:
(a) Business Auto Liability covering owned, non-owned and hired vehicles with a
limit of not less than $1,000,000 per accident; (b) Employers Liability with
limits of $1,000,000 each accident, $1,000,000 disease policy limit, $1,000,000
disease—each employee; (c) Business Interruption Insurance for 100% of the 12
months actual loss sustained, and (d) Excess Liability in the amount of
$5,000,000. In addition, whenever Tenant shall undertake any alterations,
additions or improvements in, to or about the Leased Premises (“Work”) the
aforesaid insurance protection must extend to and include injuries to persons
and damage to property arising in connection with such Work, without limitation
including liability under any applicable structural work act, and such other
insurance as Landlord shall require; and the policies of or certificates
evidencing such insurance must be delivered to Landlord prior to the
commencement of any such Work.

ARTICLE 16 INSURANCE POLICY REQUIREMENTS & INSURANCE DEFAULTS

16.1 General Requirements. All insurance policies required to be carried by
Tenant (except Tenant’s business personal property insurance) hereunder shall
conform to the following requirements:

(a) The insurer in each case shall carry a designation in “Best’s Insurance
Reports” as issued from time to time throughout the term as follows:
Policyholders’ rating of A; financial rating of not less than VII;

(b) The insurer shall be qualified or authorized to do business in the state in
which the Leased Premises are located;

(c) The policy shall be in a form and include such endorsements as are
reasonably acceptable to Landlord;

(d) Certificates of insurance shall be delivered to Landlord at commencement of
the term and certificates of renewal at least ten (10) days prior to the
expiration of each policy; and

(e) Each policy shall require that Landlord be notified in writing by the
insurer at least thirty (30) days prior to any cancellation or expiration of
such policy, or any reduction in the amounts of insurance carried.

28

--------------------------------------------------------------------------------

 

16.2 Tenant’s Insurance Defaults. If Tenant fails to obtain any insurance
required of it under the terms of this Lease, and such failure continues for
three (3) business days following notice from Landlord, Landlord may, at its
option, but is not obligated to, obtain such insurance on behalf of Tenant and
bill Tenant, as additional rent, for the cost thereof. Payment shall be due
within thirty (30) days of receipt of the billing therefor by Tenant.

ARTICLE 17 INTENTIONALLY OMITTED

ARTICLE 18 MAINTENANCE AND REPAIRS

18.1 Landlord’s Obligations. Subject to the other provisions of this Lease
imposing obligations in this respect upon Tenant, Landlord shall repair, replace
and maintain the external and Structural parts of the Building and Common Areas
of the Complex, janitor and equipment closets and shafts within the Leased
Premises designated by Landlord for use by it in connection with the operation
and maintenance of the Complex, the heating, air conditioning and ventilation
system, the plumbing and electrical systems, the lights, and all Common Areas.
Landlord shall perform such repairs, replacements and maintenance with
reasonable dispatch, in a good and workmanlike manner; but Landlord shall not be
liable for any damages, direct, indirect or consequential, or for damages for
personal discomfort, illness or inconvenience of Tenant by reason of failure of
such equipment, facilities or systems or reasonable delays in the performance of
such repairs, replacements and maintenance, unless caused by the gross
negligence or deliberate act or omission of Landlord. The cost for such repairs,
maintenance and replacement shall be included, to the extent permitted under the
Lease, in Operating Costs.

18.2 Negligence of Tenant. Subject to Section 14.2, if the Building, the
elevators, boilers, engines, pipes or apparatus used for the purpose of climate
control of the Building or operating the elevators, or if the water pipes,
drainage pipes, electric lighting or other equipment of the Building, or the
roof or the outside walls of the Building, fall into a state of disrepair or
become damaged or destroyed through the negligence or intentional act of Tenant,
its agents, officers, partners, employees or servants, the cost of the necessary
repairs, replacements or alterations shall be borne by Tenant who shall pay the
same to Landlord as additional charges forthwith on demand.

18.3 Tenant’s Obligations. Tenant shall repair the Leased Premises, including
without limiting the generality of the foregoing, all interior partitions and
walls, fixtures, Tenant Improvements and alterations in the Leased Premises,
fixtures and shelving, and special mechanical and electrical equipment which
equipment is not a normal part of the Leased Premises installed by or for
Tenant, reasonable wear and tear, damage with respect to which Landlord has an
obligation to repair as provided in Section 18.1 and Section 19 hereof only
excepted. Landlord may enter and view the state of repair and Tenant will repair
in a good and workmanlike manner according to notice in writing.

18.4 Cleaning. Tenant agrees at the end of each business day to leave the Leased
Premises in a reasonably clean condition for the purpose of the performance of
Landlord’s cleaning services referred to herein.

18.5 Waiver. Tenant waives all rights it may have under law to make repairs at
Landlord’s expense.

18.6 Acceptance. Except as to the construction obligations of Landlord, if any,
stated in Exhibit C to this Lease and as otherwise provided herein, Tenant shall
accept the Leased Premises in “as is” condition as of the date of execution of
this Lease by Tenant, and subject to the punch list items referenced in section
4.5, Tenant acknowledges that the Leased Premises in such condition are in good
and sanitary order, condition and repair.

29

--------------------------------------------------------------------------------

 

ARTICLE 19 DESTRUCTION

19.1 Rights of Termination. In the event the Leased Premises suffers (a) an
“uninsured property loss” (as hereinafter defined) or (b) a property loss which
cannot be repaired within one hundred eighty (180) days from the date of
destruction under the laws and regulations of state, federal, county or
municipal authorities, or other authorities with jurisdiction, Landlord may
terminate this Lease as of the date of the damage within twenty (20) days of
written notice from Landlord to Tenant that the damage from the casualty was an
uninsured property loss or that time to restore will exceed such one hundred
eighty (180) day period. In the event of a property loss to the Leased Premises
which cannot be repaired within one hundred eighty (180) days of the occurrence
thereof, Tenant shall also have the right to terminate the Lease by written
notice to Landlord within twenty (20) days following notice from Landlord that
the time for restoration will exceed such time period. Notwithstanding anything
to the contrary contained in this Lease, Tenant shall not have the right to
terminate this Lease if the casualty or other loss or damage was caused by the
negligence or intentional misconduct of Tenant or any Tenant Entity or a party
related to Tenant. For purposes of this Lease, the term “uninsured property
loss” shall mean any loss arising from a peril not covered by the standard form
of “All Risk” property insurance policy and which costs in excess of $150,000.00
to repair.

19.2 Repairs. In the event of a property loss which may be repaired within one
hundred eighty (180) days from the date of the damage, or, in the alternative,
in the event the parties do not elect to terminate this Lease under the terms of
Section 19.1 above, then this Lease shall continue in full force and effect and
Landlord shall forthwith undertake to make such repairs to reconstitute the
Leased Premises to as near the condition as existed prior to the property loss
as practicable. Landlord shall not be required to repair or replace any damage
or loss by or from fire or other cause to any panelings, decorations,
partitions, additions, railings, ceilings, floor coverings, office fixtures or
any other property or improvements installed on the Leased Premises by, or
belonging to, Tenant. Such partial destruction shall in no way annul or void
this Lease except that Tenant shall be entitled to a proportionate reduction of
Minimum Monthly Rent and Additional Rent following the property loss and until
the time the Leased Premises are restored. Such reduction shall be based on the
degree of impairment of Tenant’s ability to conduct business at the Leased
Premises in the same manner as it conducted its business before the casualty. So
long as Tenant conducts its business in the Leased Premises, there shall be no
abatement until the parties agree on the amount thereof. If the parties cannot
agree within forty-five (45) days of the property loss, the matter shall be
submitted to arbitration under the rules of the American Arbitration
Association. Upon the resolution of the dispute, the settlement shall be
retroactive and Landlord shall within ten (10) days thereafter refund to Tenant
any sums due in respect of the reduced rental from the date of the property
loss. Landlord’s obligations to restore shall in no way include any construction
originally performed by Tenant or subsequently undertaken by Tenant, but shall
include solely that property constructed by Landlord prior to commencement of
the Term hereof. Notwithstanding anything to the contrary contained in this
Lease, in the event the holder of any indebtedness secured by a mortgage or deed
of trust covering the Leased Premises, Building and/or Complex requires that any
insurance proceeds be applied to such indebtedness, then Landlord shall have the
right to terminate this Lease by delivering written notice of termination to
Tenant within fifteen (15) days after such requirement is made by any such
holder, whereupon this Lease shall end on the date of such damage as if the date
of such damage were the date originally fixed in this Lease for the expiration
of the Term.

19.3 Repair Costs. The cost of any repairs to be made by Landlord, pursuant to
Section 19.2 of this Lease, shall be paid by Landlord utilizing available
insurance proceeds. Any deductible for which no insurance proceeds will be
obtained under Landlord’s insurance policy shall be included within Operating
Costs; provided, however, in no event shall Tenant’s Proportionate Share of any
individual casualty deductible exceed an amount equivalent to one (1) month of
Minimum Monthly Rent.

30

--------------------------------------------------------------------------------

 

19.4 Waiver. Tenant hereby waives all statutory or common law rights of
termination in respect to any partial destruction or property loss which
Landlord is obligated to repair or may elect to repair under the terms of this
Article.

19.5 Landlord’s Election. In the event that the Complex or Building is destroyed
to the extent of not less than twenty-five percent (25%) of the replacement cost
thereof, Landlord may elect to terminate this Lease, whether the Leased Premises
be injured or not, in the same manner as in Section 19.1 above. In all events, a
total destruction of the Complex or Building shall terminate this Lease.

19.6 Damage Near End of Term. If at any time during the last twelve (12) months
of the term of this Lease there is, in Landlord’s sole opinion, substantial
damage to the Premises or the Building, whether or not such casualty is covered
in whole or in part by insurance, Landlord, and, if such damage materially
interferes with Tenant’s ability to conduct business within the Premise then
also Tenant, may cancel and terminate this Lease as of the date of occurrence of
such damage by giving written notice to the other within thirty (30) days after
the date of occurrence of such damage and neither party shall have no further
liability hereunder. Substantial damage shall be defined as damage that will
cost over $50,000.00 to repair.

ARTICLE 20 CONDEMNATION

20.1 Definitions.

(a) “Condemnation” means (i) the exercise of any governmental power, whether by
legal proceedings or otherwise, by a condemnor and/or (ii) a voluntary sale or
transfer by Landlord to any condemnor, either under threat of condemnation or
while legal proceedings for condemnation are pending.

(b) “Date of taking” means the date the condemnor has the right to possession of
the property being condemned.

(c) “Award” means all compensation, sums or anything of value awarded, paid or
received on a total or partial condemnation.

(d) “Condemnor” means any public or quasi-public authority, or private
corporation or individual, having the power of condemnation.

20.2 Total Taking. If the Leased Premises are totally taken by condemnation,
this Lease shall terminate on the date of taking.

20.3 Partial Taking; Common Areas.

(a) If any portion of the Leased Premises is taken by condemnation, this Lease
shall remain in effect, except that Tenant can elect to terminate this Lease if
33-1/3% or more of the total number of square feet in the Leased Premises is
taken.

(b) If any part of the Common Areas of the Complex is taken by condemnation,
this Lease shall remain in full force and effect so long as there is no material
interference with the access to the Leased Premises, except that if thirty
percent (30%) or more of the Common Areas is taken by condemnation, Landlord or
Tenant shall have the election to terminate this Lease pursuant to this Section.

(c) If fifty percent (50%) or more of the Building in which the Leased Premises
are located is taken, Landlord shall have the election to terminate this Lease
in the manner prescribed herein.

20.4 Termination or Abatement. If either party elects to terminate this Lease
under the provisions of Section 20.3 (such party is hereinafter referred to as
the “Terminating Party”), it must terminate by giving

31

--------------------------------------------------------------------------------

 

notice to the other party (the “Nonterminating Party”) within thirty (30) days
after the nature and extent of the taking have been finally determined (the
“Decision Period”). The Terminating Party shall notify the Nonterminating Party
of the date of termination, which date shall not be earlier than one hundred
twenty (120) days after the Terminating Party has notified the Nonterminating
Party of its election to terminate nor later than the date of taking. If Notice
of Termination is not given within the Decision Period, the Lease shall continue
in full force and effect except that Minimum Monthly Rent shall be reduced by
subtracting therefrom an amount calculated by multiplying the Minimum Monthly
Rent in effect prior to the taking by a fraction the numerator of which is the
number of square feet taken from the Leased Premises and the denominator of
which is the number of square feet in the Leased Premises prior to the taking.

20.5 Restoration. If there is a partial taking of the Leased Premises and this
Lease remains in full force and effect pursuant to this Article, Landlord, at
its cost, shall accomplish all necessary restoration so that the Leased Premises
is returned as near as practical to its condition immediately prior to the date
of the taking, but in no event shall Landlord be obligated to expend more for
such restoration than the extent of funds actually paid to Landlord by the
condemnor.

20.6 Award. Any award arising from the condemnation or the settlement thereof
shall belong to and be paid to Landlord except that Tenant shall receive from
the award compensation for the following if specified in the award by the
condemning authority, so long as it does not reduce Landlord’s award in respect
of the real property: Tenant’s trade fixtures, tangible personal property,
goodwill, loss of business and relocation expenses. At all events, Landlord
shall be solely entitled to all award in respect of the real property, including
the bonus value of the leasehold. Tenant shall not be entitled to any award
until Landlord has received the above sum in full.

ARTICLE 21 ASSIGNMENT AND SUBLETTING

21.1 Lease is Personal. The purpose of this Lease is to transfer possession of
the Leased Premises to Tenant for Tenant’s personal use in return for certain
benefits, including rent, to be transferred to the Landlord. Tenant acknowledges
and agrees that it has entered into this Lease in order to occupy the Leased
Premises for its own personal use and not for the purpose of obtaining the right
to assign or sublet the leasehold to others.

21.2 “Transfer of the Leased Premises” Defined. Except for a Permitted Transfer
described in section 21.5 hereof, the terms “Transfer of the Leased Premises” or
“Transfer” as used herein shall include any of the following, whether voluntary
or involuntary and whether effected by death, operation of law or otherwise:

(a) An assignment of all or any part this Lease or subletting of all or any part
the Leased Premises or transfer of possession, or right of possession or
contingent right of possession of all or any portion of the Leased Premises
including, without limitation, concession, mortgage, deed of trust, devise,
hypothecation, agency, license, franchise or management agreement, or the
occupancy or use by any other person (the agents and servants of Tenant
excepted) of any portion of the Leased Premises.

(b) If Tenant is a partnership, limited liability company or other entity other
than a corporation described in Section 21.1(c) below:

(1) A change in ownership effected voluntarily, involuntarily, or by operation
of law of fifty percent (50%) or more of the partners or members or fifty
percent (50%) or more in the aggregate of the partnership or membership
interests, whether in a single transaction or series of transactions over a
period of time; or

(2) The sale, mortgage, hypothecation, pledge or other encumbrance at any time
of more than an aggregate of fifty percent (50%) in the aggregate of the value
of Tenant’s assets, whether in a single transaction or series of transactions
over a period of time; or

(3) The dissolution of the partnership or limited liability company without its
immediate reconstitution.

32

--------------------------------------------------------------------------------

 

(c) If Tenant is a closely held corporation (i.e., one whose stock is not
publicly held and not traded through an exchange or over the counter):

(1) The sale or other transfer of more than an aggregate of fifty percent
(50%) of the voting shares of Tenant or more in the aggregate, whether in a
single transaction or series of transactions over a period of time;

(2) The sale, mortgage, hypothecation, pledge or other encumbrance at any time
of more than an aggregate of fifty percent (50%) in the aggregate of the value
of Tenant’s assets, whether in a single transaction or series of transactions
over a period of time; or

(3) The dissolution, merger, consolidation, or other reorganization of Tenant.

21.3 No Transfer Without Consent. Except for a Permitted Transfer described in
Section 21.5 hereof, Tenant shall not suffer a Transfer of the Leased Premises
or any interest therein, or any part thereof, or any right or privilege
appurtenant thereto without the prior written consent of Landlord, and a consent
to one Transfer of the Leased Premises shall not be deemed to be a consent to
any subsequent Transfer of the Leased Premises. Any Transfer of the Leased
Premises without such consent in violation hereof shall (i) be voidable, and
(ii) terminate this Lease, in either case, at the option of Landlord. The
consent by Landlord to any Transfer shall not include consent to the assignment
or transferring of any lease renewal option rights or space option rights of the
Leased Premises, special privileges or extra services granted to Tenant by this
Lease, or addendum or amendment thereto or letter of agreement (and such
options, rights, privileges or services shall terminate upon such assignment),
unless Landlord specifically grants in writing such options, rights, privileges
or services to such assignee or subtenant.

21.4 When Consent Granted. The consent of Landlord to a Transfer may not be
unreasonably withheld, conditioned or delayed, provided that it is agreed to be
reasonable for Landlord to consider any of the following reasons, which list is
not exclusive, in electing to deny consent:

(a) The financial strength of the proposed transferee at the time of the
proposed Transfer is not sufficient to meet its obligations under the Transfer;

(b) A proposed transferee whose occupation of the Leased Premises would cause a
diminution in the reputation of the Complex or the other businesses located
therein;

(c) A proposed transferee whose impact or affect on the common facilities or the
utility, efficiency or effectiveness of any utility or telecommunication system
serving the Building or the Complex or the other occupants of the Complex would
be materially adverse, disadvantageous or require improvements or changes in any
utility or telecommunication capacity currently serving the Building or the
Complex;

(d) A proposed transferee whose occupancy will require a variation in the terms
of this Lease (including, without limitation, a variation in the use clause) or
which otherwise adversely affects any interest of Landlord;

(e) The existence of any default by Tenant under any provision of this Lease;

(f) Either the proposed transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed transferee or an affiliate of the proposed transferee, is negotiating
with Landlord to lease space in the Building or in the Complex at such time;

33

--------------------------------------------------------------------------------

 

(g) the proposed Transferee is a governmental agency or unit, a non-profit or
charitable entity or organization;

(h) Landlord otherwise reasonably determines that the proposed Transfer would
have the effect of decreasing the value of the Building or the Complex, or
materially increasing the expenses associated with operating, maintaining and
repairing the Building or the Complex;

(i) the proposed Transferee will use, store or handle Hazardous Materials
(defined below) in or about the Leased Premises of a type, nature or quantity
not then reasonably acceptable to Landlord; or

(m) the portion of the Leased Premises to be sublet or assigned is irregular in
shape with inadequate means of ingress and egress.

21.5 Permitted Transfer. Notwithstanding the foregoing, Landlord’s consent is
not required for any Permitted Transfer (as hereinafter defined), provided the
following conditions are met.

(a) At least ten (10) business days before the Transfer (unless prohibited by
applicable law or a confidentiality agreement in which case such notice may be
10 days after the proposed Transfer), Landlord receives written notice of the
Transfer (as well as any documents or information reasonably necessary to show
the consummation of the Permitted Transfer);

(b) The Permitted Transfer is not a subterfuge by Tenant to avoid its
obligations under this Lease;

(c) If the Permitted Transfer is an assignment or sale of Tenant’s assets or
merger of Tenant into a successor entity, the Transferee assumes in writing all
of Tenant’s obligations under this Lease relating to the Leased Premises; and

(d) In the case of (ii) or (iii) below, the Transferee has a tangible net worth,
as evidenced by financial statements delivered to Landlord and certified by an
independent certified public accountant or such Transferee’s chief financial
officer in accordance with generally accepted accounting principles that are
consistently applied (“Net Worth”), at least equal to Tenant’s Net Worth
immediately before the Transfer.

For purposes hereof, the term “Permitted Transfer” shall mean any Transfer to
(i) an entity that is an Affiliate of Tenant, (ii) an entity that acquires or
purchases substantially all of Tenant’s assets, (iii) an entity that is the
surviving entity in the event of any merger, consolidation or other
reorganization of Tenant with such surviving entity, and/or (iv) any entity or
person by sale or other transfer of a percentage of capital stock, equity or
ownership of Tenant which results in a change of controlling persons For
purposes hereof “Affiliate” means any entity that controls, is controlled by, or
is under common control with Tenant. “Control” means the direct or indirect
ownership of more than fifty percent (50%) of the voting securities of an entity
or possession of the right to vote more than fifty percent (50%) of the voting
interest in the ordinary direction of the entity’s affairs.

21.6 Procedure for Obtaining Consent. In the event Tenant desires to sublet, or
permit such occupancy of, the Leased Premises, or any portion thereof, or assign
this Lease, Tenant shall give written notice thereof to Landlord at least
fifteen (15) days but no more than one hundred twenty (120) days prior to the
proposed commencement date of such subletting or assignment requiring consent,
which notice shall set forth the name of the proposed subtenant or assignee, the
relevant terms of any sublease or assignment and copies of financial reports and
other relevant financial information of the proposed subtenant or assignee. With
respect to a Transfer requiring Landlord’s consent, Landlord need not commence
its review of any proposed Transfer, or respond to any request by Tenant with
respect to such, unless and until it has received from Tenant adequate
descriptive information concerning the business to be conducted by the proposed
transferee, the transferee’s financial capacity, and such other information as
may reasonably be required in order to form a prudent judgment as to the
acceptability of the proposed Transfer, including, without limitation, the
following:

(a) The past two years’ Federal Income Tax returns of the proposed transferee
(or in the alternative the past two years’ audited annual Balance Sheets and
Profit and Loss statements, certified correct by a Certified Public Accountant);

34

--------------------------------------------------------------------------------

 

(b) A resume of the business background and experience of the proposed
transferee; and

(c) An executed copy of the instrument by which Tenant proposes to effectuate
the Transfer.

21.7 Recapture. Except in the case of a Permitted Transfer, by written notice to
Tenant (the “Termination Notice”) within fifteen (15) days following submission
to Landlord by Tenant of the information specified in section 21.6, Landlord may
(1) terminate this Lease in the event of an assignment of this Lease or sublet
of the entire Leased Premises, or (2) terminate this Lease as to the portion of
the Leased Premises to be sublet, if the sublet is to be of less than the entire
Leased Premises. If Landlord elects to terminate under the provisions hereof,
and the area to be terminated is less than the entire Leased Premises, an
amendment to this Lease shall be executed in which Tenant’s obligations for rent
and other charges shall be reduced in proportion to the reduction in the size of
the Leased Premises caused thereby by restating the description of the Leased
Premises, and its monetary obligations hereunder shall be reduced by multiplying
such obligations by a fraction, the numerator of which is the Rentable Area of
the Leased Premises offered for sublease and the denominator of which is the
Rentable Area of the Leased Premises immediately prior to such termination, as
determined by Landlord in its sole and absolute discretion. In the event
Landlord exercises its termination right pursuant to this Section 21.7, Tenant
shall have fifteen (15) days following Landlord’s election to terminate to
withdraw its Termination Notice and request to the transfer, and in which case,
the Lease shall remain in full force and effect.

21.8 Reasonable Restriction. The restrictions on Transfer described in this
Lease are acknowledged by Tenant to be reasonable for all purposes, including,
without limitation, the provisions of California Civil Code (the “Code”)
Section 1951.4(b)(2). Tenant expressly waives any rights which it might
otherwise be deemed to possess pursuant to applicable law, including, without
limitation, Section 1997.040 of the Code, to limit any remedy of Landlord
pursuant to Section 1951.2 or 1951.4 of the Code by means of proof that
enforcement of a restriction on use of the Leased Premises would be
unreasonable.

21.9 Effect of Transfer. If Landlord consents to a Transfer and does not elect
to recapture as provided in section 21.7, the following conditions shall apply:

(a) Each and every covenant, condition or obligation imposed upon Tenant by this
Lease and each and every right, remedy or benefit afforded Landlord by this
Lease shall not be impaired or diminished as a result of such Transfer.

(b) Except in the case of a Permitted Transfer, Tenant shall pay to Landlord on
a monthly basis, fifty percent (50%) of all rent, additional rent or other
consideration payable by such transferee in connection with the Transfer in
excess of the Rent payable by Tenant under this Lease during the term of the
Transfer, on a per rentable square foot basis if less than all of the Leased
Premises is transferred, after deducting all reasonable expenses actually
incurred by Tenant in connection therewith for (i) improvements to the Leased
Premises made and paid for by Tenant in connection with the Transfer,
(ii) reasonable brokerage commissions in connection with the Transfer paid by
Tenant to unaffiliated third party licensed real estate brokers, and
(iii) reasonable legal fees incurred in connection with the Transfer. The amount
so derived shall be paid with Tenant’s payment of Minimum Monthly Rent. The
amount so derived shall be paid with Tenant’s payment of Minimum Monthly Rent.

(c) No Transfer, whether or not consent of Landlord is required hereunder, shall
relieve Tenant of its primary obligation to pay the rent and to perform all
other obligations to be performed by Tenant hereunder. The acceptance of rent by
Landlord from any person shall not be deemed to be a waiver by Landlord of any
provision of this Lease or to be a consent to any Transfer of the Leased
Premises.

35

--------------------------------------------------------------------------------

 

(d) If Landlord consents to a sublease, such sublease shall not extend beyond
the expiration of the Term of this Lease.

(e) No Transfer shall be valid and no transferee shall take possession of the
Leased Premises or any part thereof unless, Tenant shall deliver to Landlord, at
least ten (10) days prior to the effective date of such Transfer, a duly
executed duplicate original of the Transfer instrument in form satisfactory to
Landlord which provides that (i) the transferee, in the case of an assignment,
assumes Tenant’s obligations for the payment of rent and for the full and
faithful observance and performance of the covenants, terms and conditions
contained herein, (ii) such transferee will, at Landlord’s election, attorn
directly to Landlord in the event Tenant’s Lease is terminated for any reason on
the terms set forth in the instrument of transfer and (iii) such instrument of
transfer contains such other assurances as Landlord reasonably deems necessary.

21.10 Costs. Tenant shall reimburse Landlord as additional rent for Landlord’s
reasonable costs and attorneys’ fees incurred in conjunction with the processing
and documentation of any proposed Transfer of the Leased Premises, whether or
not consent is granted, not to exceed $1,500.00 unless Tenant or its Transferee
requests material changes to this Lease or significant changes to Landlord’s
form of consent, in which case such monetary limitation shall not apply. The
reference to changes in this Lease or Landlord’s form of consent shall not be
deemed or constructed as an agreement, commitment or assurance by Landlord that
any changes will be made.

ARTICLE 22 ENTRY BY LESSOR

22.1 Rights of Landlord. Tenant shall permit Landlord and Landlord’s agents and
any mortgagee under a mortgage or beneficiary under a deed of trust encumbering
the Building containing the Leased Premises and such party’s agents to enter the
Leased Premises upon not less than twenty-four (24) hours’ prior written notice
(except in case of emergency in which case Landlord shall endeavor to give such
notice as the circumstances may permit, which may be telephonic notice) for the
purpose of (a) inspecting the same, (b) maintaining the Building, (c) making
repairs, replacements, alterations or additions to any portion of the Building,
including the erection and maintenance of such scaffolding, canopies, fences and
props as may be required, (d) posting notices of non-responsibility for
alterations, additions or repairs, (e) placing upon the Building any usual or
ordinary “for sale” signs and showing the space to prospective purchasers,
investors and lenders, without any rebate of rent and without any liability to
Tenant for any loss of occupation or quiet enjoyment of the Leased Premises
thereby occasioned, and (f) during the last twelve (12) months of the Term,
placing on the Leased Premises any “to let” or “to lease” signs and marketing
and showing the Leased Premises to prospective tenants. This Section in no way
affects the maintenance obligations of the parties hereto.

ARTICLE 23 SIGNS

23.1 Approval, Installation and Maintenance. Tenant shall not place on the
Leased Premises or on the Building or Common Areas of the Complex, any exterior
signs or advertisements nor any interior signs or advertisements that are
visible from the exterior of the Leased Premises, without Landlord’s prior
written consent, which Landlord reserves the right to withhold for any aesthetic
or other reason in its sole and absolute discretion. The cost of installation
and regular maintenance of any such signs approved by Landlord shall be at the
sole expense of Tenant. At the termination of this Lease, or any extension
thereof, Tenant shall remove all its signs, and all damage caused by such
removal shall be repaired at Tenant’s expense.

23.2 Lobby and Suite Signage. Landlord will include Tenant’s name in the
directory of the lobby in the Building containing the Leased Premises, and
Landlord will pay for the initial cost to include Tenant’s name in such
directory to the extent a directory exists. Any changes to Tenant’s name or its
listing in such directory shall be at Tenant’s expense. At Tenant’s expense,
Landlord will also install a sign identifying Tenant’s name next to the main
entrance door to the Lease Premises, which sign will be consistent with the
Landlord’s standard Building signage for such purposes. Any change to such sign
shall be at Tenant’s sole cost and expense.

36

--------------------------------------------------------------------------------

 

ARTICLE 24 DEFAULT

24.1 Definition. The occurrence of any of the following shall constitute a
material default and breach of this Lease by Tenant:

(a) Payment. Any failure by Tenant to pay the rent or to make any other payment
required to be made by Tenant hereunder when due; provided, however, that not
more frequently than twice each calendar year, Tenant shall not be in default
for failure to pay Rent or any other sum unless Tenant fails to make such
payment within five (5) business days after receipt of written notice of such
failure from Landlord. The foregoing notice and cure period shall not be deemed
a waiver or release of the obligation to pay late charges and interest for
payments not made when due.

(b) Other Covenants. A failure by Tenant to observe and perform any other
provision of this Lease to be observed or performed by Tenant, where such
failure continues for thirty (30) days after written notice thereof by Landlord
to Tenant; provided, however, that if the nature of the default is such that the
same cannot reasonably be cured within the thirty (30) day period allowed,
Tenant shall not be deemed to be in default if Tenant shall, within such thirty
(30) day period, commence to cure and thereafter diligently prosecute the same
to completion. Notwithstanding the foregoing, any failure by Tenant to comply
with the terms and conditions contained in Article 15 (Liability Insurance),
Article 16 (Insurance Policy Requirements and Insurance Defaults), Article 32
(Estoppel Certificates) and/or Section 33.25 (Financial Statements and Credit
Reports) within the time period for performance set forth in such provisions,
where such failure continues for five (5) days after written notice of such
failure by Landlord to Tenant; or

(c) Receivership. Either (1) the appointment of a receiver (except a receiver
appointed at the instance or request of Landlord) to take possession of all or
substantially all of the assets of Tenant, or (2) a general assignment by Tenant
for the benefit of creditors, or (3) any action taken or suffered by Tenant
under any insolvency or bankruptcy act shall constitute a breach of this Lease
by Tenant. In such event, Landlord may, at its option, declare this Lease
terminated and forfeited by Tenant, and Landlord shall be entitled to immediate
possession of the Leased Premises. Upon such notice of termination, this Lease
shall terminate immediately and automatically by its own limitation; or

(d) Multiple Defaults. Any three (3) failures by Tenant to observe and perform
any provision of this Lease following written notice and the expiration of any
applicable cure period during any twelve (12) month period of the term, as such
may be extended, shall constitute, at the option of Landlord, a separate and
non-curable default.

ARTICLE 25 REMEDIES UPON DEFAULT

25.1 Termination and Damages. In the event of any material default and breach of
this Lease by Tenant, then in addition to any other remedies available to
Landlord herein or at law or in equity, Landlord shall have the immediate option
to terminate this Lease and all rights of Tenant hereunder by giving written
notice of such intention to terminate. In the event that Landlord shall elect to
so terminate this Lease, then Landlord may recover from Tenant:

(a) The worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus

(b) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss Tenant proves could have been reasonably avoided;
plus

37

--------------------------------------------------------------------------------

 

(c) The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of events would be likely to result
therefrom; and

(e) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by the applicable law in the
state in which the Leased Premises are located.

25.2 Definition. As used in subsections 25.1(a) and (b) above, the “worth at the
time of award” is computed by allowing interest at the rate of ten percent
(10%) per annum. As used in subsection 25.1(c) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank for the region in which the Complex is located at the time
of award plus one percent (1%).

25.3 [Intentionally Omitted]

25.4 Recovery of Rent; Reletting.

(a) In the event of the abandonment of the Leased Premises by Tenant or in the
event that Landlord shall elect to reenter as provided in Section 25.3 above, or
shall take possession of the Leased Premises pursuant to legal proceeding or
pursuant to any notice provided by law, then if Landlord does not elect to
terminate this Lease as provided in Section 25.1 above, this Lease shall
continue in effect for so long as Landlord does not terminate Tenant’s right to
possession, and Landlord may enforce all its rights and remedies under this
Lease, including, without limitation, Landlord’s right from time to time,
without terminating this Lease, to either recover all rental as it becomes due
or relet the Leased Premises or any part thereof for such term or terms and at
such rental or rentals and upon such other terms and conditions as Landlord, in
its sole but reasonable discretion, may deem advisable with the right to make
alterations and repairs to the Leased Premises. Acts of maintenance or
preservation or efforts to relet the Leased Premises or the appointment of a
receiver upon initiation of Landlord or other legal proceeding granting Landlord
or its agent possession to protect Landlord’s interest under this Lease shall
not constitute a termination of Tenant’s right to possession.

(b) In the event that Landlord shall elect to so relet, then rentals received by
Landlord from such reletting shall be applied: first, to the payment of any
indebtedness other than rent due hereunder from Tenant to Landlord; second, to
the payment of any cost of such reletting; third, to the payment of the cost of
any alterations and repairs to the Leased Premises ; fourth, to the payment of
rent due and unpaid hereunder; and the residue, if any, shall be held by
Landlord and applied in payment of future rent as the same may become due and
payable hereunder. Should that portion of such rentals received from such
reletting during any month, which is applied by the payment of rent hereunder,
be less than the rent payable during that month by Tenant hereunder, then Tenant
shall pay such deficiency to Landlord immediately upon demand therefor by
Landlord. Such deficiency shall be calculated and paid monthly. Tenant shall
also pay to Landlord, as soon as ascertained, any costs and expenses incurred by
Landlord in such reletting or in making such alterations and repairs not covered
by the rentals received from such reletting.

(c) No reentry or taking possession of the Leased Premises or any other action
under this Section shall be construed as an election to terminate this Lease
unless a written notice of such intention be given to Tenant or unless the
termination thereof be decreed by a court of competent jurisdiction.
Notwithstanding any reletting without termination by Landlord because of any
default by Tenant, Landlord may at any time after such reletting elect to
terminate this Lease for any such default.

(d) Landlord has the remedy described in California Civil Code Section 1951.4
(Landlord may continue Lease in effect after Tenant’s breach and abandonment and
recover rent as it becomes due, if Tenant has right to sublet or assign, subject
only to reasonable limitations).

38

--------------------------------------------------------------------------------

 

25.5 No Waiver. Efforts by Landlord to mitigate the damages caused by Tenant’s
default in this Lease shall not constitute a waiver of Landlord’s right to
recover damages hereunder, nor shall Landlord have any obligation to mitigate
damages hereunder.

25.6 Curing Defaults. Should Tenant fail to repair, maintain, and/or service the
Leased Premises, or any part or contents thereof at any time or times, or
perform any other obligations imposed by this Lease or otherwise, then after
having given Tenant reasonable notice of the failure or failures and a
reasonable opportunity which in no case shall exceed thirty (30) days, to remedy
the failure (unless Tenant commenced such remedy within the thirty (30) day
period and is diligently proceeding to cure), Landlord may perform or contract
for the performance of the repair, maintenance, or other Tenant obligation, and
Tenant shall pay Landlord for all out of pocket costs incurred in connection
therewith within ten (10) business days of receiving a bill therefor from
Landlord.

25.7 Cumulative Remedies. The various rights, options, election powers, and
remedies of Landlord contained in this Article and elsewhere in this Lease shall
be construed as cumulative and no one of them exclusive of any others or of any
legal or equitable remedy which Landlord might otherwise have in the event of
breach or default, and the exercise of one right or remedy by Landlord shall not
in any way impair its right to any other right or remedy.

ARTICLE 26 BANKRUPTCY

26.1 Bankruptcy Events. If at any time during the term of this Lease there shall
be filed by or against Tenant in any court pursuant to any statute either of the
United States or of any state a petition in bankruptcy or insolvency or for
reorganization or for the appointment of a receiver or trustee of all or a
portion of Tenant’s property, or if a receiver or trustee takes possession of
any of the assets of Tenant, or if the leasehold interest herein passes to a
receiver, or if Tenant makes an assignment for the benefit of creditors or
petitions for or enters into an arrangement (any of which are referred to herein
as “a bankruptcy event”), then the following provisions shall apply:

(a) Assume or Reject. At all events any receiver or trustee in bankruptcy or
Tenant as debtor in possession (“debtor”) shall either expressly assume or
reject this Lease within the earlier of one hundred twenty (120) days following
the filing of a petition in bankruptcy or entry of an “Order for Relief” or such
earlier period of time provided by law.

(b) Cure. In the event of an assumption of the Lease by a debtor, receiver or
trustee, such debtor, receiver or trustee shall immediately after such
assumption (1) cure any default or provide adequate assurances that defaults
will be promptly cured; and (2) compensate Landlord for actual pecuniary loss or
provide adequate assurances that compensation will be made for actual pecuniary
loss; and (3) provide adequate assurance of future performance.

(c) Adequate Assurance. For the purposes of paragraph 26.1(b), adequate
assurance of future performance of all obligations under this Lease shall
include, but is not limited to:

(1) written assurance that rent and any other consideration due under the Lease
shall first be paid before any other of Tenant’s costs of operation of its
business in the Leased Premises is paid;

(2) written agreement that assumption of this Lease will not cause a breach of
any provision hereof including, but not limited to, any provision relating to
use or exclusivity in this or any other Lease, or agreement relating to the
Leased Premises, or if such a breach is caused, the debtor, receiver or trustee
will indemnify Landlord against such loss (including costs of suit and
attorneys’ fees), occasioned by such breach;

39

--------------------------------------------------------------------------------

 

(d) Landlord’s Obligation. Where a default exists under the Lease, the party
assuming the Lease may not require Landlord to provide services or supplies
incidental to the Lease before its assumption by such trustee or debtor, unless
Landlord is compensated under the terms of the Lease for such services and
supplies provided before the assumption of such Lease.

(e) Assignment. The debtor, receiver, or trustee may assign this Lease only if
adequate assurance of future performance by the assignee is provided, whether or
not there has been a default under the Lease. Any consideration paid by any
assignee in excess of the rental reserved in the Lease shall be the sole
property of, and paid to, Landlord. Upon assignment by the debtor or trustee,
the obligations of the Lease shall be deemed to have been assumed, and the
assignee shall execute an assignment agreement on request of Landlord.

(f) Fair Value. Landlord shall be entitled to the fair market value for the
Leased Premises and the services provided by Landlord (but in no event less than
the rental reserved in the Lease) subsequent to the commencement of a bankruptcy
event.

(g) Reservation of Rights. Landlord specifically reserves any and all remedies
available to Landlord in Article 25 hereof or at law or in equity in respect of
a bankruptcy event by Tenant to the extent such remedies are permitted by law.

ARTICLE 27 SURRENDER OF LEASE

27.1 No Merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, shall not work as a merger, and shall, at the
option of Landlord, terminate all or any existing subleases or subtenancies, or
may, at the option of Landlord, operate as an assignment to it of any or all
such subleases or subtenancies.

ARTICLE 28 LANDLORD’S EXCULPATION

28.1 Limited Liability. Redress for any claim against Landlord under this Lease
shall be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building, which interest shall include all rents and profits,
and all proceeds from a sale, insurance awards, and condemnation awards. The
obligations of Landlord shall not be personally binding on, nor shall any resort
be had to the private properties of, any of its or its investment manager’s
trustees, directors, officers, partners, beneficiaries, members, stockholders,
employees, or agents. In no case shall Landlord or Tenant be liable to the other
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damages.

ARTICLE 29 ATTORNEYS’ FEES

29.1 Attorneys’ Fees. In the event of any litigation or arbitration (if each
party in its sole and absolute discretion elects to use arbitration) proceeding
between the parties with respect to this Lease, then all costs and expenses,
including without limitation, all reasonable professional fees such as
appraisers’, accountants’ and attorneys’ fees, incurred by the prevailing party
therein shall be paid or reimbursed by the other party. The “prevailing party”
means the party determined by the court or arbitrator (if the parties elected to
use arbitration) to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered. If, on account of any breach or default by Tenant in Tenant’s
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for Landlord to employ or consult with an attorney or
collection agency concerning or to enforce or defend any of Landlord’s rights or
remedies arising under this Lease or to collect any sums due from Tenant, Tenant
agrees to pay all reasonable costs and fees so incurred by Landlord, including,
without limitation, reasonable attorneys’ fees and

40

--------------------------------------------------------------------------------

 

costs. Should Landlord be named as a defendant or requested or required to
appear as a witness or produce any documents in any suit brought by Tenant
against any other party or against Tenant in connection with or arising out of
Tenant’s occupancy hereunder, Tenant shall pay to Landlord its reasonable costs
and expenses incurred in such suit, including without limitation, all reasonable
professional fees such as appraisers’, accountants’ and attorneys’ fees. The
provisions of this section shall survive the expiration or termination of this
Lease.

ARTICLE 30 NOTICES

30.1 Writing. All notices, demands and requests required or permitted to be
given or made under any provision of this Lease shall be in writing and shall be
given or made by personal service or by mailing same by registered or certified
mail, return receipt requested, postage prepaid, or overnight by Fed Ex or
reputable courier which provides written evidence of delivery or other means of
confirmation of delivery (such as computer confirmation by Fed Ex), addressed to
the respective party at the address set forth in Section 1.2 of this Lease or at
such other address as the party may from time to time designate, by a written
notice sent to the other in the manner aforesaid.

30.2 Effective Date. Any such notice, demand or request (“notice”) shall be
deemed given or made on the third day after the date so mailed. Notwithstanding
the foregoing, notice given by personal delivery to the party at its address as
aforesaid shall be deemed given on the day on which delivery is made or the fax
is sent, respectively. Notice given overnight by a reputable courier service
which provides written evidence of delivery shall be deemed given on the
business day immediately following deposit with the courier service.

30.3 Authorization to Receive. Each person and/or entity whose signature is
affixed to this Lease as Tenant or as guarantor of Tenant’s obligations
(“obligor”) designates such other obligor its agent for the purpose of receiving
any notice pertaining to this Lease or service of process in the event of any
litigation or dispute arising from any obligation imposed by this Lease.

ARTICLE 31 SUBORDINATION AND FINANCING PROVISIONS

31.1 Priority of Encumbrances. This Lease is subordinate to any ground lease,
mortgage, deed of trust or any other hypothecation for security now or hereafter
placed upon the real property of which the Leased Premises are a part and to any
and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof. If any
mortgagee, trustee or ground lessor shall elect to have this Lease prior to the
lien of its mortgage, deed of trust or ground lease, and shall give written
notice thereof to Tenant, this Lease shall be deemed prior to such mortgage,
deed of trust or ground lease, whether this Lease is dated prior or subsequent
to the date of said mortgage, deed of trust or ground lease or the date of
recording thereof.

31.2 Execution of Documents. Tenant agrees to execute any commercially
reasonable documents required to further effectuate such subordination or to
make this Lease prior to the lien of any mortgage, deed of trust or ground
lease, as the case may be, if requested by Landlord or any lender. It is
understood by all parties that Tenant’s failure to execute the subordination
documents referred to above may cause Landlord serious financial damage by
causing the failure of a financing or sale transaction.

31.3 Attornment. If the holder of any ground lease, mortgage, deed of trust or
security described above (or its successor-in-interest), enforces its remedies
provided by law or under the pertinent mortgage, deed of trust or security
instrument and succeeds to Landlord’s interest in the Leased Premises, Tenant
shall, upon request of any person succeeding to the interest of such lender as
result of such enforcement, attorn to and recognize as its landlord and become
the Tenant of said successor-in-interest without change in the terms or other
provisions of this Lease or without the execution of any further instrument by
Tenant, provided, however, that said successor-in-interest shall not be
(i) bound by any payment of rent for more than thirty (30) days in advance,
except prepayment in the nature of security for the performance by Tenant of its
obligations under this Lease, (ii) liable for any act or omission of any
previous landlord (including Landlord), provided that as

41

--------------------------------------------------------------------------------

 

successor landlord it shall be obligated to cure any continuing default of the
prior landlord of which it has received prior written notice and shall be liable
for acts or omissions accruing or arising after such successor’s succession to
the position of landlord and commencement of control and management of the
Property, (iii) subject to any offset, defense, recoupment or counterclaim that
Tenant may have given to any previous landlord (including Landlord), or
(iv) liable for any deposit that Tenant may have given to any previous landlord
(including Landlord) that has not, as such, been transferred to said
successor-in-interest. Within ten (10) days after receipt of request by said
successor-in-interest, Tenant shall execute and deliver an instrument or
instruments confirming such attornment, including a non-disturbance, attornment
and subordination agreement in a form reasonably required by any such
successor-in-interest.

31.4 Notice and Right to Cure Default. Tenant agrees to give any mortgagee(s)
and/or trust deed holders, by registered mail, a copy of any notice of default
served upon Landlord, provided that prior to such notice Tenant has been
notified, in writing (by way of Notice of Assignment of Rents and Leases, or
otherwise), of the address of such mortgagees and/or trust deed holders. Tenant
further agrees that if Landlord shall have failed to cure such default within
the time provided for in this Lease or within a reasonable period of time after
Landlord’s receipt of such notice of such failure if no specific period of time
is provided in this Lease, then the mortgagees and/or trust deed holders shall
have an additional thirty (30) days within which to cure such default or, if
such default cannot be cured within that time, then such additional time as may
be necessary if, within such thirty (30) days, any mortgagee and/or trust deed
holder has commenced and is diligently pursuing the remedies necessary to cure
such default (including but not limited to commencement of foreclosure
proceedings, if necessary to effect such cure), in which event this Lease shall
not be terminated while such remedies are being so diligently pursued.

31.5 Non-Disturbance. Landlord has informed Tenant that the Project is currently
encumbered by a deed of trust (the “Security Instrument”). At Tenant’s sole cost
and expense, Landlord shall request the beneficiary (or its servicer) of the
existing Security Instrument that encumbers the Project as of the date hereof to
issue its standard subordination, non-disturbance and attornment agreement
(“SNDA”), pursuant to which such beneficiary agrees to recognize this Lease in
the event of default under such Security Instrument or sale under such Security
Instrument, so long as Tenant is not in default hereunder. Additionally, in
connection with any future mortgage, deed of trust or ground lease, Landlord
shall request the holder of any such instrument that encumbers the Project to
issue its standard SNDA, pursuant to which such party agrees to recognize this
Lease in the event of any foreclosure of sale under such instrument, so long as
Tenant is not in default hereunder. Landlord’s sole obligation under this
section is to request such SNDA(s). Tenant is responsible for paying all costs
and expenses for such SNDA, including, without limitation, the lender’s or
ground lessor’s attorneys’ fees and disbursements. Obtaining any such SNDA is
not a condition precedent or subsequent to the Lease, and the failure of such
party to issue its SNDA shall not relieve Tenant of any of its obligations under
the Lease or constitute a breach or default by Landlord.

ARTICLE 32 ESTOPPEL CERTIFICATES

32.1 Execution by Tenant. Within ten (10) business days after receipt of written
request by Landlord, Tenant shall execute and deliver to Landlord an estoppel
certificate acknowledging such facts regarding this Lease as Landlord may
reasonably require and to the extent true, including without limitation, that to
the extent of Tenant’s current, actual knowledge (i) this Lease is in full force
and effect, binding and enforceable in accordance with its terms and unmodified
(or if modified, specifying the written modification documents); (ii) no default
exists on the part of Landlord or Tenant under this Lease; (iii) there are no
events which with the passage of time, or the giving of notice, or both, would
create a default under this Lease; (iv) no rent in excess of one month’s rent
has been paid in advance; (v) Tenant has not received any written notice of any
other sale, assignment, transfer, mortgage or pledge of this Lease or the rent
due hereunder; and (vi) Tenant has no defense, setoff, recoupment or
counterclaim against Landlord. Any such estoppel certificate may be relied upon
by Landlord, any lender and any prospective purchaser of the Building or Complex
or any interest therein.

42

--------------------------------------------------------------------------------

 

32.2 Financial Statements and Credit Reports. At Landlord’s request, Tenant
shall deliver to Landlord a copy, certified by an officer of Tenant as being a
true and correct copy, of Tenant’s most recent audited financial statement, or,
if unaudited, certified by Tenant’s chief financial officer as being true,
complete and correct in all material respects. Tenant hereby authorizes Landlord
to obtain one or more credit reports on Tenant at any time, and shall execute
such further authorizations as Landlord may reasonably require in order to
obtain a credit report.

ARTICLE 33 MISCELLANEOUS PROVISIONS

33.1 Effect of Waiver. The waiver by Landlord or Tenant of any breach of any
Lease provision by the other party shall not be deemed to be a waiver of such
Lease provision or any subsequent breach of the same or any other term, covenant
or condition therein contained. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any provision of this Lease, other than the failure of Tenant to pay the
particular rental so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such rent. Any failure by Landlord
or Tenant to insist upon strict performance by the other of this Lease of any of
the terms and provisions of the Lease or any guaranty of this Lease shall not be
deemed to be a waiver of any of the terms or provisions of the Lease or such
guaranty, and Landlord or Tenant, as the case may be, shall have the right
thereafter to insist upon strict performance by the other of any and all of
them.

33.2 Holding Over. Tenant shall pay Landlord for each day Tenant retains
possession of the Leased Premises or part of them after termination of this
Lease by lapse of time or otherwise at the rate (“Holdover Rate”) which shall be
One Hundred Fifty Percent (150%) of the greater of (a) the amount of the Minimum
Monthly Rent for the last period prior to the date of such termination plus
Tenant’s Proportionate Share of Operating Costs, Real Estate Taxes and
Insurance; and (b) the then market rental value of the Leased Premises as
determined by Landlord assuming a new lease of the Leased Premises of the then
usual duration and other terms, in either case, prorated on a daily basis, and
also pay all damages sustained by Landlord by reason of such retention. If
Landlord gives notice to Tenant of Landlord’s election to such effect, such
holding over shall constitute renewal of this Lease for a period from month to
month at the Holdover Rate, but if the Landlord does not so elect, no such
renewal shall result notwithstanding acceptance by Landlord of any sums due
hereunder after such termination; and instead, a tenancy at sufferance at the
Holdover Rate shall be deemed to have been created. In any event, no provision
of this Section 33.2 shall be deemed to waive Landlord’s right of reentry or any
other right under this Lease or at law. Additionally, in the event that upon
termination of the Lease, Tenant has not fulfilled its obligation with respect
to repairs and cleanup of the Leased Premises or any other Tenant obligations as
set forth in this Lease, then Landlord shall have the right to perform any such
obligations as it deems necessary at Tenant’s sole cost and expense, and any
actual and reasonable time required by Landlord to complete such obligations
shall be considered a period of holding over and the terms of this section shall
apply (provided, however, for the avoidance of doubt, such period of hold over
under this sentence shall relate only to the actual and reasonable time required
by Landlord to complete such obligations and in no event shall Landlord be
entitled to elect the same to be a month-to-month tenancy).

33.3 Binding Effect. The covenants and conditions herein contained shall,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of all of the parties hereto;
and all of the parties hereto shall be jointly and severally liable hereunder.

33.4 Time of the Essence. Time is of the essence of this Lease with respect to
each and every article, section and subsection hereof.

33.5 Release of Landlord. If, during the term of this Lease, Landlord shall sell
its interest in the Building or Complex of which the Leased Premises form a
part, or the Leased Premises, then from and after the effective date of the sale
or conveyance, Landlord shall be released and discharged from any and all
obligations and responsibilities under this Lease, except those already accrued.

43

--------------------------------------------------------------------------------

 

33.6 Rules and Regulations. Landlord or such other person(s) as Landlord may
appoint shall have the exclusive control and management of the Common Areas and
Building and shall have the right, from time to time, to establish, modify,
amend and enforce reasonable rules and regulations with respect thereto;
provided, however if any future modification, amendment or supplement to the
Rules or Regulations are in conflict with any term, covenant or condition of
this Lease, then this Lease shall prevail. Tenant agrees to abide by and conform
to all such rules and regulations, and to cause its employees, suppliers,
shippers, customers, and invitees to so abide and conform. Landlord shall not be
responsible to Tenant for the non-compliance with said rules and regulations by
other tenants of the Building or Complex.

33.7 Transfer to Purchaser. If any security be given by Tenant to secure the
faithful performance of all or any of the covenants of this Lease on the part of
Tenant, Landlord may transfer and/or deliver the security, as such, to the
purchaser of the reversion, in the event that the reversion be sold, and
thereupon Landlord shall be discharged from any further liability in reference
thereto.

33.8 Late Charges. Tenant acknowledges that late payment by Tenant to Landlord
of rent or any other payment due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of such costs being extremely
difficult and impractical to fix. Such costs include, without limitation,
processing and accounting charges, and late charges that may be imposed on
Landlord by the terms of any encumbrance and note secured by any encumbrance
covering the Leased Premises. Therefore, if any installment of rent, or any
other payment due hereunder from Tenant is not received by Landlord when due,
Tenant shall pay to Landlord an additional sum of five percent (5%) of such rent
or other charge as a late charge; provided, however, that Tenant shall be
entitled to one notice of late payment and a five (5) business day cure period
in each twelve (12) month period before any such late charge accrues. The
parties agree that this late charge represents a fair and reasonable estimate of
the cost that Landlord will incur by reason of late payment by Tenant.
Acceptance of any late charge shall not constitute a waiver of Tenant default
with respect to the overdue amount, or prevent Landlord from exercising any
other rights or remedies available to Landlord

33.9 Interest. Any amount owed by Tenant to Landlord which is not paid within
ten (10) days when due shall bear interest at the lesser of ten percent
(10%) per annum or the maximum rate of interest permitted to be contracted for
by law. However, interest shall not be payable on late charges to be paid by
Tenant under this Lease. The payment of interest on such amounts shall not
excuse or cure any default by Tenant under this Lease.

33.10 Authorization to Execute. If Tenant is a corporation, limited liability
company, partnership or other entity, each individual executing this Lease on
behalf of said organization represents and warrants that he is duly authorized
to execute and deliver this Lease on behalf of said organization in accordance
with a duly adopted resolution or other applicable authorization of said
organization, and that this Lease is binding upon said organization in
accordance with its terms. Further, if requested by Landlord, Tenant shall,
within thirty (30) days after such request, deliver to Landlord a certified copy
of a resolution or other applicable authorization of said organization
authorizing or ratifying the execution of this Lease.

33.11 Captions. The captions of this Lease are for convenience only and are not
a part of this Lease and do not in any way limit or amplify the terms and
provisions of this Lease.

33.12 Number and Gender. Whenever the singular number is used in this Lease and
when required by the context, the same shall include the plural, the plural
shall include the singular, and the masculine gender shall include the feminine
and neuter genders, and the word “person” shall include corporation, firm or
association. If there be more than one Tenant, the obligations imposed under
this Lease upon Tenant shall be joint and several.

33.13 Modifications. This instrument contains all of the agreements, conditions
and representations made between the parties to this Lease and may not be
modified orally or in any other manner than by an agreement in writing signed by
all of the parties to this Lease.

44

--------------------------------------------------------------------------------

 

33.14 Payments. Except as otherwise expressly stated, each payment required to
be made by Tenant shall be in addition to and not in substitution for other
payments to be made by Tenant.

33.15 Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

33.16 No Offer. The preparation and submission of a draft of this Lease by
either party to the other shall not constitute an offer, nor shall either party
be bound to any terms of this Lease or the entirety of the Lease itself until
both parties have fully executed a final document and an original signature
document has been received by both parties. Until such time as described in the
previous sentence, either party is free to terminate negotiations with no
obligation to the other.

33.17 Light, Air and View. No diminution of light, air, or view by any structure
which may hereafter be erected (whether or not by Landlord) shall entitle Tenant
to any reduction of Rent, result in any liability of Landlord to Tenant, or in
any other way affect this Lease or Tenant’s obligations hereunder.

33.18 Public Transportation Information. If and to the extent required by
applicable law, Tenant shall establish and maintain during the Term hereof a
program to encourage maximum use of public transportation by personnel of Tenant
employed on the Leased Premises, including without limitation the distribution
to such employees of written materials explaining the convenience and
availability of public transportation facilities adjacent or proximate to the
Complex, staggering working hours of employees, and encouraging use of such
facilities, all at Tenant’s sole reasonable cost and expense. Tenant shall
comply with all requirements of any local transportation management ordinance.

33.19 Joint and Several Liability. Should Tenant consist of more than one person
or entity, they shall be jointly and severally liable on this Lease.

33.20 Survival of Obligations. All obligations of Tenant which may accrue or
arise during the term of this Lease or as a result of any act or omission of
Tenant during said term shall, to the extent they have not been fully performed,
satisfied or discharged, survive the expiration or termination of this Lease.

33.21 Real Estate Brokers. Landlord and Tenant each represents and warrants to
the other party that it has not authorized, retained or employed, or acted by
implication to authorize, retain or employ, any real estate broker or salesman
to act for it or on its behalf in connection with this Lease so as to cause the
other party to be responsible for the payment of a brokerage commission, except
for the Broker(s) identified in Article 1. Landlord and Tenant shall each
indemnify, defend and hold the other party harmless from and against any and all
claims by any real estate broker or salesman (other than the Brokers) whom the
indemnifying party authorized, retained or employed, or acted by implication to
authorize, retain or employ, to act for the indemnifying party in connection
with this Lease.

33.22 Waiver of California Code Sections. In this Lease, numerous provisions
have been negotiated by the parties, some of which provisions are covered by
statute. Whenever a provision of this Lease and a provision of any statute or
other law cover the same matter, the provisions of this Lease shall control.
Therefore, Tenant waives (for itself and all persons claiming under Tenant) the
provisions of Civil Code Sections 1932(2) and 1933(4) with respect to the
destruction of the Leased Premises; Civil Code Sections 1941 and 1942 with
respect to Landlord’s repair duties and Tenant’s right to repair; Code of Civil
Procedure Section 1265.130, allowing either party to petition the Superior Court
to terminate this Lease in the event of a partial taking of the Leased Premises
by condemnation as herein defined; and any right of redemption or reinstatement
of Tenant under any present or future case law or statutory provision (including
Code of Civil Procedure Sections 473 and 1179 and Civil Code Section 3275) in
the event Tenant is dispossessed from the Leased Premises for any reason. This
waiver applies to future statutes enacted in addition to or in substitution for
the statutes specified herein.

45

--------------------------------------------------------------------------------

 

33.23 Quiet Enjoyment. So long as Tenant pays all of the Minimum Monthly Rent,
all additional rent and other sums and charges under the Lease and otherwise
performs all of its obligations in the Lease, Tenant shall have the right to
possession and quiet enjoyment of the Leased Premises free from any unreasonable
disturbance or interference, subject to the terms and provisions of the Lease.
Landlord represents and warrants that it has the full right and power to execute
and perform this Lease and to grant the estate demised herein.

33.24 Representation. Neither Tenant nor any of its constituent partners,
managers, members or shareholders, nor any beneficial owner of Tenant or of any
such partner, manager, member or shareholder (a) is listed on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to the
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (“Order”); (b) is
listed on any other list of terrorists or terrorist organizations maintained
pursuant to the Order, the rules and regulations of OFAC or any other applicable
requirements contained in any enabling legislation or other Executive Orders in
respect of the Order (the Order and such other rules, regulations, legislation
or orders are collectively called the “Orders”); (c) is engaged in activities
prohibited in the Orders; or (d) has been convicted, pleaded nolo contendere,
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering.

33.25 Counterparts. This Lease may be executed in one or more counterparts,
including any facsimile or other electronic version of same, each of which shall
be deemed an original, but all of which when taken together shall constitute one
agreement. Any facsimile or other electronic signature shall constitute a valid
and binding method for executing this Lease. Executed counterparts of this Lease
exchanged by facsimile transmission or other electronic means shall be fully
enforceable.

[the balance of this page has been intentionally left blank; signature page
follows]

46

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first written above.

 

LANDLORD:

 

TENANT:

 

 

 

DWF III GATEWAY, LLC,

a Delaware limited liability company

 

TOBIRA THERAPEUTICS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

 

Divco West Real Estate Services, Inc.,

 

By:

 

/s/ Laurent Fischer, MD

 

 

A Delaware corporation

 

Name:

 

Laurent Fischer, MD

 

 

Its Agent

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

Its:

 

Tobira Therapeutics

 

 

By:

 

/s/ James Teng

 

 

 

 

 

 

Name:

 

James Teng

 

 

 

 

 

 

Its:

 

Managing Director

 

 

 

 

 

 

 

47

--------------------------------------------------------------------------------

 

EXHIBIT A – LEGAL DESCRIPTION OF THE LAND

The land referred to herein is situated in the State of California, County of
San Mateo, City of South San Francisco, and described as follows:

PARCEL ONE :

Being a portion of Parcel 4 as said Parcel is shown on Parcel Map 98-082 filed
for Record on June 9, 1999 in Book 71 of Parcel Maps at pages 55 through 57, San
Mateo County Records, more particularly described as follows:

Beginning at the Northeasterly corner of said Parcel 4, said corner being a
point on the Westerly right of way line of Broadway Boulevard, 94 feet in width,
as said Boulevard is shown on said map; Thence leaving said Westerly right of
way line, along the general Northerly line of said Parcel 4, the following four
courses:

1) Westerly along the arc of a 682.00 foot radius curve to the left, the center
of which curve bears South 4° 15’ 39” East, through a central angle of 27° 44’
47”, an arc distance of 330.27 feet to a point of compound curvature;

2) Southwesterly along the arc of a 270.00 foot radius, tangent curve to the
left, through a central angle of 27° 18’ 10”, an arc distance of 128.66 feet to
a point of compound curvature;

3) Southerly along the arc of a 130.00 foot radius tangent curve to the left,
through a central Angle of 51° 02’ 48”, an arc distance of 115.82 feet; and

4) South 88° 16’ 54” West, 121.98 feet;

Thence leaving said general Northerly line, South 38° 42’ 41” West, 223.44 feet
to the general Southwesterly line of said Parcel 4; Thence along said general
Southwesterly line, the following three courses:

1) South 51° 17’ 19” East, 317.15 feet;

2) South 38° 42’ 41” West, 262.50 feet; and

3) South 51° 17’ 19” East, 145.00 feet to the Southerly corner of said Parcel 4,
said corner being a point on the aforementioned westerly right of way line of
Broadway Boulevard;

Thence along said Westerly right of way line of Broadway Boulevard, the
following seven courses:

1) North 38° 42’ 41” East, 72.64 feet;

2) North 13° 42’ 41” East, 5.92 feet;

3) North 38° 41’ 41” East, 100.00 feet;

4) North 63° 42’ 41” East, 5.92 feet;

5) North 38° 42’ 41” East, 337.77 feet;

6) Northeasterly and Northerly along the arc of a 703.00 foot radius tangent
curve to the left, through a central angle of 41° 18’ 40”, an arc distance of
506.87 feet; and

7) North 2° 35’ 59” West, 98.30 feet to the point of beginning.

Being known as New Parcel A on Lot Line Adjustment No. 18, recorded March 3,
2000, Document No. 2000-025801.

PARCEL TWO :

Easements, over, across and upon all of that certain real property pursuant to
the Declaration of Reciprocal Easements dated as of April 22, 1999 and recorded
June 10, 1999, as Instrument No. 99101219 and described as follows:

Parcels 1, 2 and 3, as designated on the Map entitled, “PARCEL MAP 98-082 OF THE
LANDS OF HMS BROADWAY OFFICE, L.P.”, which map was filed in the office of the
Recorder of the County of San Mateo, State of California on June 9, 1999 in Book
71 of Parcel Maps, at pages 55 through 57.

A-1

--------------------------------------------------------------------------------

 

PARCEL THREE :

Easements, over, across and upon all of that certain real property pursuant to
the Declaration of Reciprocal Easements dated as of April 22, 1999 and recorded
June 10, 1999, as Instrument No. 99101219 and described as follows:

Parcels A, B, and C as shown on the map of Parcel Map 99-095 filed June 26,
2000, Book 72 of Parcel Maps, pages 90 and 91, San Mateo County Records.

PARCEL FOUR :

Easements, over, across and upon all of that certain real property pursuant to
the Declaration of Reciprocal Easements dated June 1, 2000, as Instrument
No. 2000-077496 and described as follows:

Parcels A, B and C as shown on the map of Parcel Map 99-095 filed June 26, 2000,
Book 72 of Parcel Maps, pages 90 and 91, San Mateo County Records.

APN’ s: 015-024-290

015-024-360

JPN’ s: 107 027 000 22 thru 23 T 015-024-3 10

 

 

 

A-2

--------------------------------------------------------------------------------

 

EXHIBIT B – FLOOR PLAN OF LEASED PREMISES

Exhibit B is intended only to show the general layout of the Leased Premises.
The depiction of interior windows, cubicles, modules, furniture and equipment in
this Exhibit is for illustrative purposes only, but does not mean that such
items exist. Landlord is not required to provide, install or construct any such
items. It is not to be scaled; any measurements or distances shown should be
taken as approximate. The inclusion of elevators, stairways electrical and
mechanical closets, and other similar facilities for the benefit of occupants of
the Building does not mean such items are part of the Leased Premises.

 

[g201508111919578822598.jpg]

The above floor plan illustrates the third floor of the Building.

 

 

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C – WORK LETTER FOR CONSTRUCTION OBLIGATIONS

1. Defined Terms. All defined terms referred to in this Exhibit shall have the
same meaning as defined in that certain Lease by and between DWF III Gateway,
LLC, a Delaware limited liability company, as Landlord, and Tobira Therapeutics,
Inc., a Delaware corporation, as Tenant (the “Lease”) to which this Exhibit is a
part, except where expressly defined to the contrary.

2. Construction of the Tenant Improvements. Landlord shall construct the Tenant
Improvements in accordance with this exhibit and the construction contract to be
executed by Landlord and its contractor(s). The construction contract for
constructing the Tenant Improvements and the contractor(s) to perform the work
shall be approved and/or selected, as the case may be, by Landlord at its sole
and absolute discretion without the consent of Tenant.

3. Additional Definitions. Each of the following terms shall have the following
meaning:

“Construction Budget” - An estimate of the Construction Costs for the Tenant
Improvements prepared by Landlord after or in connection with the preparation of
the Construction Plans.

“Construction Costs” - All costs and expenses approved by Landlord to construct
the Tenant Improvements, including all fees and expenses for:

(a) architectural/space planning services utilized by Landlord in the
preparation of any space plan;

(b) architects, engineers and consultants in the preparation of the Preliminary
Plans, Construction Plans, including mechanical, electrical, plumbing and
structural drawings and of all other aspects of the Construction Plans, and for
processing governmental applications and applications for payment, observing
construction of the work, and other customary engineering, architectural,
interior design and space planning services;

(c) surveys, reports, environmental and other tests and investigations of the
site and any improvements thereon;

(d) labor, materials, equipment and fixtures supplied by the general contractor,
its subcontractors and/or materialmen;

(e) the furnishing and installation of all heating, ventilation and air
conditioning duct work, terminal boxes, distributing defusers and accessories
required for completing the heating, ventilation and air-conditioning system in
the Premises, including costs of meter and key control for after-hour usage, if
required by Landlord;

(f) all electrical circuits, wiring, lighting fixtures, and tube outlets
furnished and installed throughout the Premises, including costs of meter and
key control for after-hour electrical power usage;

(g) all window and floor coverings in the Premises;

(h) all fire and life safety control systems, such as fire walls, sprinklers and
fire alarms, including piping, wiring and accessories installed within the
Premises;

(i) all plumbing, fixtures, pipes and accessories installed within the Premises;

(j) fees charged by the city and/or county where the Building is located
(including, without limitation, fees for building permits and plan checks)
required for the Tenant improvement work in the Premises;

C-1-1

--------------------------------------------------------------------------------

 

(k) supervision and administration expense, including the construction
supervision fee payable to Landlord’s agent and property manager and/or
representative equal to five (5%) of the Construction Costs;

(l) all taxes, fees, charges and levies by governmental and quasi-governmental
agencies for authorization, approvals, licenses and permits; and all sales, use
and excise taxes for the materials supplied and services rendered in connection
with the installation and construction of the Tenant Improvements; and

(m) all costs and expenses incurred to comply with all laws, rules, regulations
or ordinances of any governmental authority for any work at the Building or
Complex in order to construct the Tenant Improvements.

The term Construction Costs shall not include any fees, costs, expenses,
compensation or other consideration payable to Tenant, or any of its officers,
directors, employees or affiliates, or the cost of any of Tenant’s furniture,
artifacts, trade fixtures, telephone and computer systems and related
facilities, or equipment.

“Construction Plans” - The complete plans and specifications for the
construction of the Tenant Improvements consisting of all architectural,
engineering, mechanical and electrical drawings and specifications which are
required to obtain all building permits, licenses and certificates from the
applicable governmental authority(ies) for the construction of the Tenant
Improvements. The Construction Plans shall be prepared by duly licensed and/or
registered architectural and/or engineering professionals selected by Landlord
in its sole and absolute discretion, and in all respects shall be in substantial
compliance with all applicable laws, rules, regulations, building codes for the
city and county where the Building is located.

“Force Majeure Delays” - Any delay, other than a Tenant Delay, by Landlord in
completing the Tenant Improvements by the Estimated Commencement Date set forth
in the Lease by reason of (i) any strike, lockout or other labor trouble or
industrial disturbance (whether or not on the part of the employees of either
party hereto), (ii) governmental preemption of priorities or other controls in
connection with a national or other public emergency, civil disturbance, riot,
war, sabotage, blockade, embargo, inability to secure customary materials,
supplies or labor through ordinary sources by reason of regulation or order of
any government or regulatory body, or (iii) shortages of fuel, materials,
supplies or labor, (iv) lightning, earthquake, fire, storm, tornado, flood,
washout explosion, inclement weather or any other similar industry-wide or
Building-wide cause beyond the reasonable control of Landlord, or (v) any other
cause, whether similar or dissimilar to the above, beyond Landlord’s reasonable
control. The time for performance of any obligation of Landlord to construct
Tenant Improvements under this Exhibit or the Lease shall be extended at
Landlord’s election by the period of any delay caused by any of the foregoing
events.

“Landlord’s Allowance” - The amount of $259,035.00 to be paid by Landlord for
the Construction Costs for the Tenant Improvements, which sum shall be paid
directly to the contracting parties entitled to payment. Any unused portion of
Landlord’s Allowance for the Tenant Improvements shall remain the property of
Landlord, and Tenant shall have no interest in said funds. Notwithstanding the
foregoing, following completion of the Tenant Improvements, in the event a
portion of Landlord’s Allowance remains unused, then up to $37,005.00 ( i.e.,
$5.00 for each rentable square foot of the Premises) may be utilized by Tenant
for moving expenses, furniture, fixtures, equipment and/ or telecommunications
or other cabling costs incurred in connection with the leasing of the Premises;
provided, however that any additional unused portion shall be forfeit by Tenant
and retained by Landlord.

“Substantial Completion,” “Substantially Complete,” “Substantially Completed” -
The terms Substantial Completion, Substantially Completed and Substantially
Complete shall mean when the following have occurred or would have occurred but
for Tenant Delays:

(a) Landlord has delivered to Tenant a written notice stating that the Tenant
Improvements have been Substantially Completed substantially in accordance with
the Construction Plans, except “punch list” items which may be completed without
materially impairing Tenant’s use of the Premises or a material portion thereof;
and

(b) Landlord has obtained from the appropriate governmental authority a
temporary, conditional or final certificate of occupancy or signed building
permit (or equivalent), if one is required, for the Tenant Improvements
permitting occupancy of the Premises by Tenant.

C-1-2

--------------------------------------------------------------------------------

 

“Space Plan” - That certain Space Plan prepared by Banducci Associates
Architects Inc., dated May 13, 2014, as Proj. No. 14.15, a copy of which is
attached hereto as Exhibit C-1. Any depiction of cubicles, modules, furniture,
fixtures or equipment in the Space Plan is for illustrative purposes only, and
Landlord is not required to provide, install or construct any such items.
Landlord shall be entitled to rely upon all plans, drawings and information
supplied by or for Tenant in preparing the Space Plan. Tenant hereby approves of
the Space Plan.

“Tenant Delay” - Any delay incurred by Landlord in completing the Tenant
Improvements due to (i) a delay by Tenant, or by any person employed or engaged
by Tenant, in approving or delivering to Landlord any samples, plans, schedules
or information beyond the applicable time period set forth in this Exhibit, if
any; (ii) a delay in the performance of work in the Leased Premises by Tenant or
any person employed by Tenant which causes a delay by Landlord; (iii) any
changes requested by Tenant in or to previously approved work; (iv) requests for
materials and finishes which are not readily available, and/or delays in
delivery of any materials specified by Tenant through change orders;
(v) interference by Tenant with the construction of the Tenant Improvements; or
(vi) any delay attributable to the failure of Tenant to pay, when due, any
amounts required to be paid by Tenant pursuant to this Exhibit or otherwise
provided in the Lease.

“Tenant Improvements” - The improvements to be installed by Landlord in the
Premises substantially in accordance with the Construction Plans.

4. Preparation of Preliminary Plans and Construction Plans.

4.1 Preliminary Plans. Concurrent with its execution of the Lease, Tenant shall
submit to Landlord or its architect or designer all additional information,
including occupancy requirements for the Tenant Improvements in the Premises
(“Information”), necessary to enable the architect, designer or contractor to
prepare a preliminary plans for the Tenant Improvements containing all demising
walls, corridors, entrances, exits, doors, interior partitions, and the
locations of all offices, conference rooms, computer rooms, and other rooms and
layout. The preliminary plans shall be consistent with the Space Plan. Landlord
shall be entitled to rely upon all plans, drawings and information supplied by
or for Tenant in preparing the preliminary plans. Within five (5) days after
receipt of the preliminary plans, Tenant shall notify Landlord in writing that
(i) Tenant approved such preliminary plans; or (ii) Tenant disapproves such
preliminary plans in the particular instances specified by Tenant in such notice
(including, without limitation, the specific changes requested by Tenant), but
such disapproval shall constitute a Tenant Delay. Tenant shall not unreasonably
withhold its approval to the preliminary plans. The failure of Tenant to provide
such written notice within said five (5) day period shall be deemed as approval
by Tenant of such preliminary plans. The preliminary plans approved by the
parties as provided above shall be referred to as the “Preliminary Plans.”

4.2 Construction Plans. After approval of the Preliminary Plans, Landlord shall
cause to be prepared Construction Plans for the construction of the Tenant
Improvements and deliver the same to Tenant as soon as reasonably possible.
Within five (5) days after receipt of the Construction Plans, Tenant shall
notify Landlord in writing that (i) Tenant approved the Construction Plans; or
(ii) Tenant disapproves the Construction Plans because they vary in design from
the Preliminary Plans approved by Landlord and Tenant in the particular
instances specified by Tenant in such notice (including, without limitation, the
specific changes requested by Tenant), but such disapproval shall constitute a
Tenant Delay. The failure of Tenant to provide such written notice within said
five (5) day period shall be deemed as approval by Tenant of such plans.

C-1-3

--------------------------------------------------------------------------------

 

5. Approval of the Construction Budget. After approval of the Construction Plans
by Landlord and Tenant as provided above, Landlord shall prepare the
Construction Budget for the Construction Costs. The Construction Budget shall
not be subject to the prior written approval of Tenant, unless the estimated
Construction Costs exceed the amount of Landlord’s Allowance. If the
Construction Budget reflects Construction Costs in excess of Landlord’s
Allowance, Landlord shall deliver a copy of such Construction Budget to Tenant
for its review and approval, which shall not be unreasonably withheld. Tenant
shall notify Landlord in writing within five (5) days after receipt of the
Construction Budget that (a) Tenant approves the Construction Budget, or
(b) that Tenant disapproves of the Construction Budget because it varies from
the Construction Plans or contains specific costs not contained within the
meaning of Construction Costs. Such disapproval shall constitute a Tenant Delay.
The failure of Tenant to provide such written notice within said five (5) day
period shall be deemed an approval by Tenant.

6. Building Permits. After approval by Landlord and Tenant of the Construction
Plans and Construction Budget as provided above, Landlord or its contractor
shall submit the Construction Plans to the appropriate governmental body for
plan checking and a building permit. Landlord, with Tenant’s cooperation, shall
cause to be made any change in the Construction Plans necessary to obtain the
building permit and to the extent the aggregate amount of the Construction Costs
exceeds the amount of Landlord’s Allowance, Tenant shall be responsible for such
additional costs, notwithstanding the amount previously specified in the
Construction Budget approved by Landlord and Tenant.

7. Payment. Landlord shall pay for the Construction Costs for the Tenant
Improvements, not to exceed the amount of Landlord’s Allowance. Tenant
acknowledges and agrees that it shall be responsible for payment of all
Construction Costs in excess of Landlord’s Allowance and shall pay to Landlord
within ten (10) days after request from Landlord the amount of such excess
Construction Costs.

8. Changes. Any changes in the Construction Plans or Construction Budget,
including, without limitation, any changes required by any applicable law, rule,
regulation or ordinance, shall require the prior written consent of Landlord in
its sole and absolute discretion. Any changes requested by Tenant and approved
by Landlord shall be prepared by Landlord’s architect, engineer or contractor.
The cost of such changes, including the cost to revise the Construction Plans,
obtain any additional permits and construct any additional improvements required
as a result thereof, and the cost for materials and labor, and all other
additional costs incurred by Landlord from resulting delays in completing the
Tenant Improvements, shall be paid out of Landlord’s Allowance (only to the
extent funds are available and not committed for payment of other Construction
Costs). If such costs for changes exceed the Landlord’s Allowance, such excess
costs shall be paid by Tenant, at its sole cost and expense, to Landlord within
thirty (30) days after Tenant’s receipt of notice from Landlord. An estimate of
the cost and any anticipated delay in the Commencement Date shall be provided to
Tenant prior to the commencement of such work. If the same is not acceptable to
Tenant, Tenant shall have the right to withdraw its request for such work. If
Landlord does not receive such payment within said thirty (30) day period,
Landlord shall have the right, in addition to any other rights or remedies
available under the Lease, at law or in equity, to (i) discontinue all or any
portion of the work until it receives said payment; (ii) proceed with the other
work not affected by such change until such payment is received; (iii) proceed
with the work contemplated with such change; or (iv) proceed with the work
without making such change; in which case the commencement or completion of such
work shall not be deemed a waiver of Tenant’s obligation to pay for same or any
additional costs or expenses incurred as a result thereof. Any delay caused as a
result of such a change or request for a change shall constitute a Tenant Delay.
The cost of a change order and any resulting delay in connection and additional
cost incurred as a result thereof shall be determined by Landlord’s architect,
which determination shall be binding upon the parties.

9. Tenant’s Representative. Tenant hereby authorizes Helen Jenkins as Tenant’s
representative to act on its behalf and represents its interests with respect to
the construction of Tenant Improvements, and to make decisions binding upon
Tenant with respect to such matters.

10. Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Exhibit, if an event of default by Tenant under
the Lease, or a default by Tenant under this Exhibit, has occurred at any time
on or before the Substantial Completion of the Tenant Improvements, then (i) in
addition to all other rights and remedies granted to Landlord pursuant to the
Lease and/or this Exhibit, Landlord shall have

C-1-4

--------------------------------------------------------------------------------

 

the right to cease the construction of the Tenant Improvements (in which case,
Tenant shall be responsible for any delay in the Substantial Completion of the
Tenant Improvements caused by such work stoppage), and (ii) all other
obligations of Landlord under the terms of this Exhibit shall be forgiven until
such time as such default is cured pursuant to the terms of the Lease.

 

 

 

C-1-5

--------------------------------------------------------------------------------

 

EXHIBIT C-1

SPACE PLAN

 

[g201508111919590852599.jpg]

 

 

 

C-1-1

--------------------------------------------------------------------------------

 

EXHIBIT D – ACKNOWLEDGEMENT OF COMMENCEMENT DATE

This Acknowledgement of Commencement Date is dated as of            , 2014
between DWF III Gateway, LLC, a Delaware limited liability company (“Landlord”),
and Tobira Therapeutics, Inc., a Delaware corporation (“Tenant”), who entered
into a lease dated for reference purposes as of May 16, 2014, covering certain
premises located in Suite 300 of the Building at 701 Gateway Boulevard, South
San Francisco, California. All capitalized terms, if not defined herein, shall
be defined as they are defined in the Lease.

1. The parties to this document hereby agree that the date of
                   , is the “Commencement Date” of the Term.

2. Tenant hereby confirms the following:

(a) That it has accepted possession of Leased Premises pursuant to the terms of
the Lease; and

(b) That the Tenant Improvements required to be furnished according to the Lease
by Landlord in the Leased Premises have been Substantially Completed.

3. This agreement, each and all of the provisions hereof, shall inure to the
benefit, or bind, as the case may require, the parties hereto, and their
respective heirs, successors, and assigns subject to the restrictions upon
assignment and subletting contained in the Lease.

4. Each party represents and warrants to the other that it is duly authorized to
enter into this Amendment and perform its obligations without the consent or
approval of any other party and that the person signing on its behalf is duly
authorized to sign on behalf of such party.

5. This document may be executed in one or more counterparts, including any
facsimile or other electronic version of same, each of which shall be deemed an
original, but all of which when taken together shall constitute one agreement.
Any facsimile or other electronic signature shall constitute a valid and binding
method for executing this document. Executed counterparts of this document
exchanged by facsimile transmission or other electronic means shall be fully
enforceable.

 

LANDLORD:

 

TENANT:

 

 

 

DWF III Gateway, LLC,

a Delaware limited liability company

 

Tobira Therapeutics, Inc.,

a Delaware corporation

 

 

 

 

 

 

 

By:

 

Divco West Real Estate Services, Inc.,

 

By:

 

 

 

 

a Delaware corporation

 

Name:

 

 

 

 

Its Agent

 

Its:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

D-1

--------------------------------------------------------------------------------

 

EXHIBIT E – RULES AND REGULATIONS

All capitalized terms referred to in this Exhibit shall have the same meaning
provided in the Office Lease to which this Exhibit is attached, except where
expressly provided to the contrary in this Exhibit E.

1. No sidewalks, entrance, passages, courts, elevators, vestibules, stairways,
corridors or halls shall be obstructed or encumbered by Tenant or used for any
purpose other than ingress and egress to and from the Leased Premises and if the
Leased Premises are situated on the ground floor of the Building, Tenant shall
further, at Tenant’s own expense, keep the sidewalks and curb directly in front
of the Leased Premises clean and free from rubbish.

2. No awning or other projection shall be attached to the outside walls or
windows of the Building or Complex without the prior written consent of Landlord
in its sole and absolute discretion. No curtains, blinds, shades, drapes or
screens shall be attached to or hung in, or used in connection with any window
or door of the Leased Premises, without the prior written consent of Landlord in
its sole and absolute discretion. Such awnings, curtains, blinds, shades,
drapes, screens and other fixtures must be of a quality, type, design, color,
material and general appearance approved by Landlord, and shall be attached in
the manner approved by Landlord in its sole and absolute discretion. All
lighting fixtures hung in offices or spaces along the perimeter of the Leased
Premises must be of a quality, type, design, bulb color, size and general
appearance approved by Landlord.

3. No sign, advertisement, notice, lettering, decoration or other thing shall be
exhibited, inscribed, painted or affixed by Tenant on any part of the outside or
inside of the Leased Premises or of the Building, without the prior written
consent of Landlord in its sole and absolute discretion. In the event of the
violation of the foregoing by Tenant, Landlord may remove same without any
liability, and may charge the expense incurred by such removal to Tenant.

4. The sashes, sash doors, skylights, windows and doors that reflect or admit
light or air into the halls, passageways or other public places in the Building
or Complex shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the window sills or in the public
portions of the Building or Complex.

5. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building or Complex, nor placed in public portions
thereof without the prior written consent of Landlord.

6. The restrooms, toilets, wash bowls, and other apparatus shall not be used for
any purpose other than that for which they were constructed, and no sweepings,
rubbish, rags or other foreign substance of any kind shall be thrown into them.
The expense of any breakage, stoppage, or damage resulting from violation of
this rule shall be borne by the tenant who caused, or whose agents, servants,
employees, contractors, visitors or licensees caused, the breakage, stoppage, or
damage.

7. Tenant shall not mark, paint, drill into or in any way deface any part of the
Leased Premises or the Building or Complex. No boring, cutting or stringing of
wires shall be permitted, except with the prior written consent of Landlord, and
as Landlord may direct, in its sole and absolute discretion.

8. No animal or bird or vehicle of any kind shall be brought into or kept in the
Leased Premises or the Building, except seeing-eye dogs or other seeing-eye
animals or other animals or equipment required by any disabled employee or
invitee of Tenant. Bicycles are to be kept at the bicycle rack for the Complex.

9. Prior to leaving the Leased Premises for the day, Tenant shall draw or lower
window coverings and extinguish all lights. Tenant shall assume all
responsibility, including keeping doors locked and other means of entry to the
Leased Premises closed, for protecting the Leased Premises from theft, robbery,
and pilferage.

E-1

--------------------------------------------------------------------------------

 

10. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with any occupant of the Building or Complex, or
neighboring buildings or premises, or those having business with them. Tenant
shall not harass or annoy any occupant of the Building or Complex, including,
without limitation, any act or conduct that may violate, breach or infringe upon
any federal, state or local laws or civil rights, including those pertaining to
the protection of the civil rights of any person based on sex, race, religion,
sexual preference, age or other consideration. Tenant shall not throw anything
out of the doors, windows or skylights or down the passageways.

11. Neither Tenant nor any of Tenant’s agents, servants, employees, contractors,
visitors or licensees shall at any time bring or keep upon the Leased Premises,
Building or Complex any flammable, combustible or explosive fluid, chemical or
substance.

12. No additional locks, bolts or mail slots of any kind shall be placed upon
any of the doors or windows by Tenant, nor shall any change be made in existing
locks or the mechanism thereof. Tenant must, upon the termination of the
tenancy, restore to Landlord all keys of stores, offices and toilet rooms,
either furnished to, or otherwise procured by Tenant, and in the event of the
loss of any keys so furnished, Tenant shall pay to Landlord the cost thereof.

Two keys will be furnished by Landlord for the Leased Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.

If there is a card key or other form of keyless entry to the Building, Landlord
shall provide Tenant as of the commencement of the Term of its lease with one
keyless fobs for each 250 square feet of rentable space in such Tenant’s Leased
Premises for access to the Building and elevator. All additional keyless cards
or fobs requested by Tenant and any replacement for any lost or damaged keyless
cards or fobs will be provided by Landlord at a cost established by Landlord
from time to time for each additional or replaced keyless fob, as cost may be
increased by Landlord from time to time.

13. No furniture, freight, or equipment of any kind may be brought into or out
of the Building without prior notice to Landlord. All moving activity into or
out of the Building must be scheduled with Landlord and done only at the time
and in the manner designated by Landlord. No service deliveries (other than
messenger services) shall be allowed between the hours of 7:00 a.m. and 9:00
a.m., 12:00 p.m. and 1:00 p.m., and 4:00 p.m. and 6:00 p.m., Monday through
Friday. Landlord may at any time restrict the elevators and areas of the
Building into which messengers may enter and may require that deliveries be left
at the lobby security desk for pickup by Tenant. Landlord may prescribe the
weight, size, and position of all safes and other heavy property brought into
the Building and the times and manner of moving those items within and out of
the Building. Tenant shall not overload the floor of the Leased Premises. If
considered necessary by Landlord, safes and other heavy objects must stand on
supports that are adequate to distribute the weight properly. Landlord shall not
be responsible for loss of or damage to any safe or property. Any damage to any
part of the Building or to its contents, occupants, or visitors caused by moving
or maintaining any safe or other property referred to in this clause shall be
the sole responsibility and expense of Tenant. Landlord reserves the right to
inspect all safes, freight or other bulky articles to be brought into the
Building and to exclude from the Building all safes, freight or other bulky
articles which violate any of these Rules and Regulations or the Lease of which
these Rules and Regulations are a part. No packages, supplies, equipment, or
merchandise may be received in the Building or carried up or down in the
elevators, except between those hours and in that specific elevator that
Landlord shall designate.

14. Landlord shall have the right to prohibit any advertising or business
conducted by Tenant referring to the Building which, in Landlord’s good faith
opinion, tends to impair the reputation of the Building or its desirability as a
first class building for offices and/or commercial services and upon notice from
Landlord, Tenant shall refrain from or discontinue such advertising.

E-2

--------------------------------------------------------------------------------

 

15. Landlord reserves the right to exclude from the Building between the hours
of 6:00 p.m. and 8:00 a.m. Monday through Friday, after 1:00 p.m. on Saturdays
and at all hours Sundays and legal holidays, all persons who do not present a
pass to the Building issued by Landlord. Such hours are subject to change in
Landlord’s sole and absolute discretion upon written from Landlord. Landlord may
furnish passes to Tenant so that Tenant may validate and issue same. Tenant
shall safeguard said passes and shall be responsible for all acts of persons in
or about the Building who possess a pass issued to Tenant. Landlord reserves the
right to exclude or expel from the Building and Complex any person who, in
Landlord’s judgment, is under the influence of alcohol or drugs or commits any
act in violation of any of these Rules and Regulations.

16. When departing after the Building’s normal business hours, Tenant and
Tenant’s employees and agents must be sure that the doors to the Building are
securely closed and locked. Any person, including Tenant and Tenant’s employees
and agents, who enters or leaves the Building at any time when it is locked or
at any time considered to be after the Building’s normal business hours, may be
required to sign the Building register. Access to the Building may be refused
unless the person seeking access has proper identification or has previously
arranged a pass for access to the Building. Landlord and its agents shall not be
liable for damages for any error concerning the admission to, or exclusion from,
the Building of any person. Landlord reserves the right, in the event of
invasion, mob, riot, public excitement, or other commotion, to prevent access to
the Building or Complex during the continuance of that event by any means it
considers appropriate for the safety and protection of life and property.

17. Tenant’s contractors shall, while in the Leased Premises, Building or
elsewhere in the Complex, be subject to and under the control and direction of
the Building Manager (but not as agent or servant of said Building Manager or of
Landlord).

18. If the Leased Premises is or becomes infested with vermin as a result of the
use or any misuse or neglect of the Leased Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall forthwith
at Tenant’s expense cause the same to be exterminated from time to time to the
satisfaction of Landlord and shall employ such licensed exterminators as shall
be approved in writing in advance by Landlord.

19. The requirements of Tenant will be attended to only upon application at the
office of the Building. Building personnel shall not perform any work or do
anything outside of their regular duties unless under special instructions from
the office of the Landlord.

20. Tenant and Tenant’s employees, agents, contractors and invitees shall not
loiter in or on the entrances, corridors, sidewalks, lobbies, halls, stairways,
elevators, or common areas for the purpose of smoking tobacco products or for
any other purpose. Tenant and Tenant’s employees and agents shall not obstruct
those areas but use them only as a means of ingress to and egress from the
Leased Premises, Building or Complex. Canvassing, soliciting and peddling in the
Building or Common Areas of the Complex are prohibited and Tenant shall
cooperate to prevent the same.

21. No air conditioning unit or system or other apparatus shall be installed or
used by Tenant without the written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed. Tenant shall not waste
electricity, water, or air-conditioning and shall cooperate fully with Landlord
to ensure the most effective operation of the Building’s heating and
air-conditioning system.

22. There shall not be used in any premises, or in the public halls, plaza
areas, lobbies, or elsewhere in the Building or Complex, either by Tenant or by
jobbers or others, in the delivery or receipt of merchandise, any hand trucks or
dollies, except those equipped with rubber tires and sideguards.

E-3

--------------------------------------------------------------------------------

 

23. Tenant, Tenant’s agents, servants, employees, contractors, licensees, or
visitors shall not park any vehicles in any driveways, service entrances, or
areas posted “No Parking” and shall comply with any other parking restrictions
imposed by Landlord from time to time.

24. Tenant shall install and maintain, at Tenant’s sole cost and expense, an
adequate visibly marked (at all times properly operational) fire extinguisher
next to any duplicating or photocopying machine or similar heat producing
equipment, which may or may not contain combustible material, in the Leased
Premises, Building or Complex.

25. Tenant shall keep its window coverings closed during any period of the day
when the sun is shining directly on the windows of the Leased Premises.

26. Tenant shall not use the name of the Building for any purpose other than as
the address of the business to be conducted by Tenant in the Leased Premises,
nor shall Tenant use any picture of the Building in its advertising, stationery
or in any other manner without the prior written permission of Landlord.
Landlord expressly reserves the right at any time to change said name without in
any manner being liable to Tenant therefor.

27. Tenant shall not prepare any food nor do any cooking, operate or conduct any
restaurant, luncheonette or cafeteria for the sale or service of food or
beverages to its employees or to others, except that food and beverage
preparation by Tenant’s employees using microwave ovens or coffee makers shall
be permitted; provided, however, no odors of cooking or other processes may
emanate from the Leased Premises. Tenant shall not install or permit the
installation or use of any vending machine or permit the delivery of any food or
beverage to the Leased Premises except by such persons and in such manner as are
approved in advance in writing by Landlord.

28. Business machines and mechanical equipment shall be placed and maintained by
Tenant at Tenant’s expense in settings sufficient in Landlord’s judgment to
absorb and prevent vibration, noise and annoyance. Tenant shall not install any
machine or equipment which causes noise, heat, cold or vibration to be
transmitted to the structure of the Building in which the Leased Premises are
located without Landlord’s prior written consent in its sole and absolute
discretion. Tenant shall not place a load upon any floor of the Leased Premises
exceeding the floor load per square foot which such floor was designed to carry
and which is allowed by law.

29. Smoking is prohibited in the Building, including, without limitation, the
main lobby, all hallways, all elevators, all elevator lobbies and all restrooms.

30. Tenant shall store all trash and garbage within the interior of the Leased
Premises. Tenant shall not place or have placed in the trash boxes or
receptacles any material that may not or cannot be disposed of in the ordinary
and customary manner of removing and disposing of trash in the vicinity of the
Building. In disposing of trash and garbage, Tenant shall comply fully with any
law or ordinance governing that disposal. All trash, garbage, and refuse
disposal shall be made only through entry-ways and elevators provided for that
purpose and shall be made only at times designated by Landlord.

31. Tenant shall comply with requests by Landlord that Tenant inform Tenant’s
employees of items of importance to Landlord.

32. Tenant may not introduce telephone, cable or other communication or
telecommunication wires or other wires into the Leased Premises without first
obtaining Landlord’s reasonable approval of the method and location of such
introduction. No boring or cutting for telephone wires or other wires shall be
allowed without Landlord’s consent, which consent shall not be unreasonably
withheld, conditioned or delayed. The location of telephones, call boxes, and
other office equipment affixed to the Leased Premises shall be subject to
Landlord’s prior reasonable approval.

E-4

--------------------------------------------------------------------------------

 

33. Provided any additional or modified Rules and Regulations do not conflict
with the terms and conditions of this Lease, Landlord reserves the right at any
time to change or rescind any one or more of these Rules and Regulations or to
make any additional reasonable Rules and Regulations that, in Landlord’s sole,
but good faith discretion, may be necessary for:

(a) The management, safety, care, and cleanliness of the Leased Premises,
Building or Complex;

(b) The preservation of good order; or

(c) The convenience of other occupants and tenants in the Building or Complex.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenants. No waiver by Landlord shall be construed as a
waiver of those Rules and Regulations in favor of any other tenant, and no
waiver shall prevent Landlord from enforcing those Rules or Regulations against
any other tenant of the Building or Complex.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

E-5

--------------------------------------------------------------------------------

 

EXHIBIT F – OPTION TO EXTEND

This Exhibit F (this “Exhibit”) is made in connection with and is a part of that
certain Office Lease, dated as of May 16, 2014, by and between DWF III Gateway,
LLC, a Delaware limited liability company, as Landlord, and Tobira Therapeutics,
Inc., a Delaware corporation, as Tenant, (the “Lease”).

1. Definitions and Conflict. All capitalized terms referred to in this Exhibit
shall have the same meaning as provided in the Lease, except as expressly
provided to the contrary in this Exhibit. In case of any conflict between any
term or provision of the Lease and any exhibits attached thereto and this
Exhibit, this Exhibit shall control.

2. Option to Extend and Rent During the Extended Period : Tenant shall have one
option to extend the initial Term of the Lease for a period of five (5) years
(the period shall be referred to as the “Extension Period”) by giving written
notice of exercise of such option (“Extension Option Notice”) at least nine
(9) months, but not more one (1) year prior to the expiration of the initial
Term of the Lease. If Tenant is in default under any term or provision of the
Lease (following written notice and the expiration of any applicable cure
period) on the date of giving an Extension Option Notice, or if Tenant is in
default under any term or provision of the Lease (following written notice and
the expiration of any applicable cure period) on the date of the applicable
Extension Period is to commence, the Extension Period at the option of Landlord
shall not commence and the Lease shall expire at the end of initial Term. The
Extension Period shall be upon all of the terms and provisions of the Lease,
except that (i) the Minimum Monthly Rent during such Extension Period shall be
one hundred percent (100%) of then Fair Market Rent (as defined below) (ii) any
work, allowance, free rent, or concession provided by Landlord in connection
with the commencement of the initial Term shall not apply; and (iii) Tenant
shall not have any additional option to extend.

2.1 Fair Market Rent. The term “Fair Market Rent” for purposes of determining
Minimum Monthly Rent during the Extension Period shall mean the minimum monthly
rent generally applicable to full service office leases at first class buildings
of comparable size, age, quality of the Building and Leased Premises in the
South San Francisco, California area projected as of the first day of the
Extension Period by giving due consideration for the quality of the Building and
improvements therein (including the quality of the then existing improvements in
the Leased Premises), the quality of the credit of the tenants, tenant
improvement allowance, rent credits, or abated rent then being offered, for a
term comparable to the Extension Period at the time the commencement of the
Extension Period is scheduled to commence, without any deduction for commissions
whether or not incurred by Landlord, and otherwise subject to the terms and
conditions of this Lease that will be applicable during the Extension Period.

2.2 Procedure to Determine Fair Market Rent. Landlord shall notify Tenant in
writing of Landlord’s determination of the Fair Market Rent (“Landlord’s FMR”)
within thirty (30) days after receipt of the Extension Option Notice. Within
thirty (30) days after receipt of such written notice of Landlord’s FMR, Tenant
shall have the right either to: (i) accept Landlord’s FMR, or (ii) elect to have
the Fair Market Rent determined in accordance with the appraisal procedure set
forth below. The failure of Tenant to provide written notice of its election
under the preceding sentence shall be deemed an acceptance of Landlord’s FMR.
The election (or deemed election ) by Tenant under this section shall be
non-revocable and binding on the parties.

2.3 Appraisers. If Tenant has elected to have the Fair Market Rent determined by
an appraisal, then within ten (10) business days after receipt of Tenant’s
written notice of such an election, each party, by giving written notice to the
other party, shall appoint a broker to render a written opinion of the Fair
Market Rent for the Extension Period. Each broker must be a real estate broker
licensed in the State where the Building is located for at least five years and
with at least five years experience in the appraisal of rental rates of leases
or in the leasing of space in office buildings in the area in which the Building
is located and otherwise unaffiliated with either Landlord or Tenant. The two
brokers shall render their written opinion of the Fair Market Rent for the
Extension Period to Landlord and Tenant within thirty (30) days after the
appointment of

F-1

--------------------------------------------------------------------------------

 

the second broker. If the Fair Market Rent of each broker is within three
percent (3%) of each other, then the average of the two appraisals of Fair
Market Rent shall be the Fair Market Rent for the Extension Period. If one party
does not appoint its broker as provided above, then the one appointed shall
determine the Fair Market Rent. The Fair Market Rent so determined under this
section shall be binding on Landlord and Tenant.

2.4 Third Appraiser. If the Fair Market Rent determined by the brokers is more
than three percent (3%) apart, then the two brokers shall pick a third broker
within ten (10) business days after the two brokers have rendered their opinions
of Fair Market Rent as provided above. If the two brokers are unable to agree on
the third broker within said ten (10) business day period, Landlord and Tenant
shall mutually agree on the third broker within ten (10) business days
thereafter. If the parties do not agree on a third qualified broker within ten
(10) business days, then at the request of either Landlord or Tenant, such third
broker shall be promptly appointed by the then Presiding Judge of the Superior
Court of the State of California for the County where the Building is located.
The third broker shall be a person who has not previously acted in such capacity
for either party and must meet the qualifications stated above.

2.5 Impartial Appraisal. Within thirty (30) days after its appointment, the
third broker (the “Third Party”), shall render its written opinion by selecting
the Fair Market Rent made Landlord’s or Tenant’s broker to be the Fair Market
Rent for the Extension Period. The Third Party may not offer any different
opinion or recommendation of Fair Market Rent. The Fair Market Rent determined
in accordance with the foregoing procedure shall be binding on the parties.

2.6 Appraisal Costs. Each party shall bear the cost of its own appraiser and
one-half (1/2) the cost of the third appraiser.

2.7 Acknowledgment of Rent. After the Fair Market Rent for the Extension Period
has been established in accordance with the foregoing procedure, Landlord and
Tenant shall promptly execute an amendment to the Lease to reflect the minimum
monthly rent for the Extension Period.

F-2